Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 1 of 69 PAGEID #: 10544




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

  NAWAZ AHMED,

              Petitioner,
                                              Case No. 2:07-cv-658
        v.                                    JUDGE WATSON
                                              Magistrate Judge Merz
  MARK C. HOUK,

              Respondent.


                               OPINION AND ORDER

        Petitioner, a prisoner sentenced to death by the State of Ohio, has pending

  before this Court a habeas corpus action pursuant to 28 U.S.C. § 2254. This

  matter is before the Court upon the Magistrate Judge’s Report and

  Recommendations (“R&R”), ECF No. 88, in which the Magistrate Judge

  recommended denying relief on all of Petitioner’s habeas claims. This matter is

  also before the Court on Petitioner’s Corrected Objections to the R&R, ECF No.

  150, the Warden’s response, ECF No. 151, and Petitioner’s Reply, ECF No. 155.

        As required by 28 U.S.C. § 636(b) and Federal Rules of Civil Procedure

  Rule 72(b), the Undersigned has made a de novo review of the record in this

  case. Upon said review, the Court finds all of Petitioner’s objections to the R&R

  to be without merit. The Court OVERRULES Petitioner’s objections and

  ADOPTS the R&R. While reaching the same conclusions as the Magistrate

  Judge, the Court adds the following analysis.
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 2 of 69 PAGEID #: 10545




                         I.    Factual and Procedural History

        In 2001, a jury convicted Petitioner of four counts of Aggravated Murder

  and sentenced him to death in Belmont County, Ohio, for the murders of his wife

  Lubaina Bhatti Ahmed, Lubaina’s father Abdul Bhatti, Lubaina’s sister Ruhie

  Ahmed, and Ruhie Ahmed’s two-year old daughter, Nasira Ahmed. The Ohio

  Supreme Court set forth the facts of this case as follows:

        In October 1998, Lubaina hired an attorney to end her marriage with
        [Ahmed] and to secure custody of their two children, Tariq and Ahsan.
        According to Lubaina’s divorce attorney, [Ahmed] did not want a
        divorce, and consequently, it was a hostile divorce proceeding. In
        early February 1999, shortly after the complaint for divorce had been
        filed, Lubaina was awarded temporary custody of the children and
        exclusive use of the marital residence. Later that month, the divorce
        court issued a restraining order to prevent [Ahmed] from coming near
        Lubaina or making harassing phone calls to her.

        [Ahmed] had accused Lubaina, a physician, of having an affair with
        another physician, and claimed that their oldest son, Tariq, was not
        his. A subsequent paternity test showed that claim to be false.
        According to Lubaina’s divorce attorney, Grace Hoffman, Lubaina had
        been afraid of [Ahmed] and she had called Hoffman three or four times
        a week, “scared [and] frustrated * * *. It just kept escalating.” Lubaina
        had also confided to Hoffman that [Ahmed] had forced her to have sex
        with him during the marriage.

        Tahira Kahn, one of Lubaina’s sisters, corroborated that Lubaina had
        feared [Ahmed]. She also testified that Lubaina had told her that
        [Ahmed] had raped her repeatedly.

        The owner of the rental home where Lubaina resided testified that
        Lubaina had called him in February 1999 and asked him to change
        the locks on the house. He stated that Lubaina had been very upset
        and had asked that he change them within the hour.

        In March 1999, Lubaina complained to police that [Ahmed] was
  Case No. 2:07-cv-658                                                     Page 2 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 3 of 69 PAGEID #: 10546




        harassing her by telephone, but after the officer explained that the
        matter could be handled through criminal or civil proceedings, she
        decided to handle it through the ongoing divorce proceedings. The
        final divorce hearing was scheduled for Monday, September 13, 1999,
        and Lubaina had arranged for her sister Ruhie to fly in from California
        the Friday before to testify at the hearing.

        On Friday, September 10, 1999, [Ahmed] called Lubaina’s office
        several times. But Lubaina had instructed the medical assistants at
        her office to reject any phone calls from him. Then, at approximately
        4:00 p.m. that day, Lubaina took [Ahmed’s] call. [Ahmed] who worked
        and lived in Columbus, wanted Lubaina to bring the children to him for
        the weekend two hours earlier than planned. [Ahmed] claimed that he
        was planning a surprise birthday party for their youngest son. Lubaina,
        however, refused to change her plans and told [Ahmed] that he was
        using the birthday party as an excuse to inconvenience her.

        Rafi Ahmed, husband of Ruhie and father of two-year-old Nasira,
        testified that Ruhie and Nasira had been scheduled to arrive in
        Columbus from California at 10:34 p.m. on Friday, September 10.
        Ruhie had planned to call Rafi that night when she arrived at
        Lubaina’s home near St. Clairsville. However, since he had not heard
        from Ruhie, Rafi began calling Lubaina’s home at 1:21 a.m., Saturday,
        September 11. Rafi called 20 to 25 times, but he got only Lubaina’s
        answering machine. At approximately 3:00 a.m., he called the
        Belmont County Sheriff’s Office.

        A parking receipt found in Lubaina’s van indicated that the van had
        entered a Columbus airport parking lot at 9:30 p.m. and exited at
        11:14 p.m. on September 10, 1999.

        Around 3:45 a.m. on September 11, in response to Rafi Ahmed’s call,
        a sheriff’s detective went to Lubaina’s home and knocked on the doors
        and rang the doorbell. She got no answer. The detective also looked
        in the windows, but nothing at the home appeared to be disturbed.

        Later that day, Belmont County Sheriff’s Department Detective Steve
        Forro was assigned to investigate the missing persons. He recognized
        Lubaina’s name because he was the officer who had talked to her
        regarding [Ahmed’s] harassing phone calls. Forro called [Ahmed’s]
        home to see if he had any information. [Ahmed] did not answer, so
  Case No. 2:07-cv-658                                                   Page 3 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 4 of 69 PAGEID #: 10547




        Forro called Columbus police to have them check [Ahmed’s]
        apartment. They did and found that he was not home.

        Forro went to Lubaina’s home at 2:18 p.m. As he walked around the
        outside of the house, he noticed a flicker of a car taillight through a
        garage window. Using a flashlight, he looked through the window and
        saw a van with its hatch open and luggage inside. He then saw the
        body of a man on the floor covered with blood.

        Forro called for backup. Deputy Dan Showalter responded and
        entered through a side door, which he had found unlocked. He
        searched the house and found three more bodies on the basement
        floor.

        Detective Bart Giesey found [Ahmed’s] MCI WorldCom employee
        badge on the basement floor near the bodies. Records from
        [Ahmed’s] employer, MCI WorldCom in Hilliard, Ohio, revealed that
        [Ahmed’s] badge was last used at 7:19 p.m. on September 10, 1999.

        Through several inquiries, police learned that [Ahmed] was scheduled
        to depart from JFK [International Airport in New York] for Lahore,
        Pakistan, that evening. Earlier that day, [Ahmed], through a travel
        agent, had booked a flight leaving for Pakistan that same evening.
        [Ahmed] arrived at the agent’s home with both of his sons and asked
        if he could leave them with the agent, saying that his wife would pick
        them up soon. [Ahmed] wrote on the back of his and Lubaina’s
        marriage certificate, which he gave to the agent, that he was leaving
        his sons to be handed over to his wife. [Ahmed] also signed his car
        over to the agent. The agent then drove [Ahmed] to JFK to catch his
        flight to Pakistan.

        At 8:10 p.m., Robert Nanni, a police officer stationed at JFK, learned
        that [Ahmed] was a murder suspect and that he had checked in for a
        flight scheduled to leave for Pakistan at 8:55 p.m. [Ahmed] was
        located and arrested. Nanni noticed a large laceration on [Ahmed’s]
        right thumb. Nanni read [Ahmed] his rights and called airport
        paramedics to attend to [Ahmed’s] thumb. Among the items
        confiscated from [Ahmed] was an attaché case containing 15
        traveler’s checks totaling $7,500, his will, and $6,954.34 in cash.

        On October 7, 1999, a grand jury indicted [Ahmed] on three counts of
  Case No. 2:07-cv-658                                                   Page 4 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 5 of 69 PAGEID #: 10548




        aggravated murder for purposely and with prior calculation and design
        killing Lubaina, Ruhie, and Abdul, pursuant to R.C. 2903.01(A), and
        one count for the aggravated murder of Nasira, pursuant to R.C.
        2903.01(C) (victim younger than 13). All four aggravated murder
        counts carried a death-penalty specification alleging a course of
        conduct involving the killing of two or more persons.            R.C.
        2929.04(A)(5). The aggravated murder count for Nasira carried an
        additional death-penalty specification alleging that the victim was
        younger than 13 years at the time of the murder. R.C. 2929.04(A)(9).

        At trial, Dr. Manuel Villaverde, the Belmont County Coroner, testified
        that he had been called to the crime scene on September 11, 1999.
        All four victims appeared to have died from blood loss from slashes
        on their necks. Based on the condition of the bodies, he determined
        that the victims had been killed at approximately 3:00 a.m. that day,
        with two to four hours variation either way.

        A deputy coroner for Franklin County performed autopsies on all four
        victims and concluded that each victim had died from skull fractures
        and a large cut on the neck.

        Diane Larson, a forensic scientist at the DNA-serology section of the
        Bureau of Criminal Identification and Investigation (“BCI”), concluded
        that the DNA of blood found in the kitchen of Lubaina’s home matched
        [Ahmed’s] DNA profile. The probability of someone else in the
        Caucasian population having that same DNA profile is 1 in 7.6
        quadrillion, and in the African-American population, the probability is
        1 in 65 quadrillion.

  State v. Ahmed, 103 Ohio St. 3d 27, 27-30 (2004).

        On January 25, 2001, Petitioner was found guilty of the aggravated

  murders of Lubaina Bhatti Ahmed, Abdul Bhatti, Ruhie Ahmed, and Nasira

  Ahmed, as well as the death penalty specifications. ECF No. 92-4, at PAGEID

  # 9185-9190. Following a mitigation hearing, the jury recommended a sentence

  of death on each of the four aggravated murder counts. ECF No. 92-5, at

  Case No. 2:07-cv-658                                                   Page 5 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 6 of 69 PAGEID #: 10549




  PAGEID # 9477-78. After independently weighing the aggravating

  circumstances and mitigating factors, the trial court imposed a sentence of death.

  Id. at PAGEID # 9550-51.

        On direct appeal, the Ohio Supreme Court affirmed Petitioner’s convictions

  and sentence and overruled each of Petitioner’s nineteen propositions of law.

  State v. Ahmed, 103 Ohio St. 3d 27 (2004). Subsequently, the Ohio Supreme

  Court denied Petitioner’s application to reopen his direct appeal, along with a

  motion to amend the application, because Petitioner failed to comply with the 90-

  day filing deadline. The trial court denied Petitioner’s petition for post-conviction

  relief, ECF 90-10, at PAGEID # 5648-5675, and the court of appeals affirmed the

  trial court’s denial of the post-conviction petition. State v. Ahmed, No. 05-BE-15,

  2006 WL 3849862 (Ohio App. 7th Dist. Dec. 28, 2006).

                               II.    Standards of Review

        This Court reviews de novo those portions of the R&R to which the parties

  objected. See, e.g., Chinn v. Warden, 3:02-cv-512, 2020 WL 2781522, *5 (S.D.

  Ohio May 29, 2020); Lardie v. Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich.

  2002). In that regard, Fed. R. Civ. P. 72(b)(3) provides:

        The district judge must determine de novo any part of the magistrate
        judge’s disposition that has been properly objected to. The district
        judge may accept, reject, or modify the recommended disposition;
        receive further evidence; or return the matter to the magistrate judge
        with instructions.

  Fed. R. Civ. P. 72(b)(3).
  Case No. 2:07-cv-658                                                     Page 6 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 7 of 69 PAGEID #: 10550




        Because this is a habeas corpus case, provisions of the Antiterrorism and

  Effective Death Penalty Act (“AEDPA”) that became effective prior to the filing of

  the instant Petition, apply to this case. See Lindh v. Murphy, 521 U.S. 320, 336

  (1997). The AEDPA limits the circumstances under which a federal court may

  grant a writ of habeas corpus with respect to any claim that was adjudicated on

  the merits in a state court proceeding. Specifically, the AEDPA directs us not to

  grant a writ unless the state court adjudication “resulted in a decision that was

  contrary to, or involved an unreasonable application of, clearly established

  Federal law, as determined by the Supreme Court of the United States,” 28

  U.S.C. § 2254(d)(1), or “was based on an unreasonable determination of the

  facts in light of the evidence presented in the State court proceeding,” 28 U.S.C.

  § 2254(d)(2). Section 2254(d)(1) circumscribes a federal court’s review of

  claimed legal errors, while § 2254(d)(2) places restrictions on a federal court’s

  review of claimed factual errors.

        Under § 2254(d)(1), “[a] state court’s adjudication of a claim is ‘contrary to’

  clearly established federal law ‘if the state court arrives at a conclusion opposite

  to that reached by the Supreme Court on a question of law, or if the state court

  decides a case differently than the Supreme Court on a set of materially

  indistinguishable facts.’” Stojetz v. Ishee, 892 F.3d 175, 192 (6th Cir. 2018)

  (quoting Van Tran v. Colson, 764 F.3d 594, 604 (6th Cir. 2014)). A state court

  decision involves an “unreasonable application” of Supreme Court precedent if
  Case No. 2:07-cv-658                                                     Page 7 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 8 of 69 PAGEID #: 10551




  the state court identifies the correct legal principle from the decisions of the

  Supreme Court but unreasonably applies that principle to the facts of the

  petitioner’s case. Id. (citing Henley v. Bell, 487 F.3d 379, 384 (6th Cir. 2007)). A

  federal habeas court may not find a state adjudication to be “unreasonable”

  simply because the court concludes in its independent judgment that the relevant

  state court decision applied clearly established federal law erroneously or

  incorrectly. Williams v. Coyle, 260 F.3d 684, 699 (6th Cir. 2001). Rather, for

  purposes of 2254(d)(1), “clearly established federal law includes only the

  holdings of the Supreme Court, excluding any dicta; and, an application of these

  holdings is ‘unreasonable’ only if the petitioner shows that the state court’s ruling

  ‘was so lacking in justification that there was an error well understood and

  comprehended in existing law beyond any possibility for fair-minded

  disagreement.’” Stojetz, 892 F.3d at 192-193 (quoting White v. Woodall, 572

  U.S. 415 (2014)).

        Further, § 2254(d)(2) prohibits a federal court from granting an application

  for habeas relief on a claim that the state courts adjudicated on the merits unless

  the state court adjudication of the claim “resulted in a decision that was based on

  an unreasonable determination of the facts in light of the evidence presented in

  the State court proceeding.” 28 U.S.C. § 2254(d)(2). In this regard, § 2254(e)(1)

  provides that the findings of fact of a state court are presumed to be correct and

  that a petitioner bears the burden of rebutting the presumption of correctness by
  Case No. 2:07-cv-658                                                      Page 8 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 9 of 69 PAGEID #: 10552




  clear and convincing evidence. Last, our review is limited to the record that was

  before the state court that adjudicated the claim on the merits. Cullen v.

  Pinholster, 563 U.S. 170 (2011).

        A state prisoner who seeks a writ of habeas corpus in federal court does

  not have an automatic right to appeal a district court’s adverse decision unless

  the court issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c).

  When a claim has been denied on the merits, a COA may be issued only if the

  petitioner “has made a substantial showing of the denial of a constitutional right.”

  Id. To make such a showing, a petitioner must demonstrate “that reasonable

  jurists could debate whether (or, for that matter, agree that) the petition should

  have been resolved in a different manner or that the issues presented were

  ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel,

  529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

  (1983)). Recently, the Sixth Circuit vacated a COA and dismissed an appeal, on

  the basis that a district court did not appropriately apply the correct standard for

  granting a COA. Moody v. United States, 958 F.3d 485 (6th Cir. 2020). In

  Moody, the Sixth Circuit cautioned that “a court should not grant a certificate

  without some substantial reason to think that the denial of relief might be

  incorrect,” and, “[t]o put it simply, a claim does not merit a certificate unless every

  independent reason to deny the claim is reasonably debatable.” Id. at 488

  (emphasis in original).
  Case No. 2:07-cv-658                                                      Page 9 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 10 of 69 PAGEID #: 10553




                                 III. Petitioner’s Claims

         On July 11, 2007, after exhausting his state court remedies, Petitioner filed

   motions to proceed in forma pauperis and for the appointment of counsel. ECF

   No. 1. On May 14, 2008, Petitioner filed the instant Petition for a Writ of Habeas

   Corpus, raising twenty-seven claims for relief. Petition, ECF No. 35. In the R&R,

   the Magistrate Judge considered each of Petitioner’s claims for relief and found

   none of them—nor any combination of them—to be meritorious. The Magistrate

   Judge recommended the Petition be denied and that Ahmed be denied a COA.

         On September 4, 2019, Petitioner filed Corrected Objections to the R&R,

   ECF No. 150, wherein he challenges the Magistrate Judge’s R&R as to eight

   claims only. Specifically, Petitioner objects to the Magistrate Judge’s resolution

   of his first, second, third, fifth, eighth, thirteenth, nineteenth, and twenty-seventh

   claims for relief. For the reasons that follow, the Court OVERRULES each of

   Petitioner’s objections. The Court finds the Magistrate Judge’s R&R to be

   thorough, well-supported, and correct. The Court further finds that Petitioner’s

   objections fail to raise factual or legal arguments that have not been fully

   addressed by the R&R.

         First Claim for Relief: Denial of Counsel of Choice

         In his first claim for relief, Petitioner argues he was denied his

   “fundamental right to his own funds to employ counsel of choice, plan his

   defense and employ experts of his choosing.” Petition, ECF No. 35 at PAGEID
   Case No. 2:07-cv-658                                                       Page 10 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 11 of 69 PAGEID #: 10554




   # 173. Specifically, Petitioner contends he was denied his right to counsel of

   choice when the trial judge restrained his assets without the legal authority to do

   so and required him to proceed to trial with appointed counsel. Corrected Obj.,

   ECF No. 150 at PAGEID # 10402. According to Petitioner, “[n]ot being indigent,

   petitioner’s equal protection and due process rights were violated when the

   criminal trial judge, domestic relations court judge and probate judge of Belmont

   County, Ohio coordinated their actions with the prosecutor’s office, sheriff’s

   office, the Belmont County public defender and the appointed conservator

   Edward Susteric by intentionally engaging in conduct designed to frustrate

   petitioner’s efforts to obtain counsel of choice.” Petition, ECF No. 35, at PAGEID

   # 173.

         Petitioner and his wife, Lubaina Bhatti Ahmed, were involved in divorce

   proceedings at the time of her death, and Petitioner’s first claim for relief arises

   from a series of orders issued in domestic relations and probate court, as well as

   his criminal case, regarding the expenditure and conservation of his funds. The

   Magistrate Judge recommended that Petitioner’s first claim for relief be

   dismissed as both procedurally defaulted and without merit, R&R, ECF No. 88, at

   PAGEID # 2131-6, and Petitioner objects to both determinations.

         The Magistrate Judge engaged in a thorough and well-reasoned analysis

   of Petitioner’s first claim for relief that spans thirty-two pages of the R&R. In

   large part, Petitioner’s Corrected Objections merely rehash the same issues
   Case No. 2:07-cv-658                                                     Page 11 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 12 of 69 PAGEID #: 10555




   addressed by the R&R, without offering targeted discussion of why the

   Magistrate Judge’s determinations are wrong. For the following reasons, this

   Court OVERRULES Petitioner’s Corrected Objections and ADOPTS the R&R.

   Although the Court has adopted the R&R, the Court will address, generally,

   Petitioner’s main objections.

         A. Procedural Default

         The Magistrate Judge concluded that Petitioner failed to raise his denial of

   counsel of choice claim during his direct appeal as of right to the Ohio Supreme

   Court and failed to offer cause and prejudice to excuse that default. The

   Magistrate Judge rejected Petitioner’s argument that he presented this claim to

   the Ohio Supreme Court by way of his pro se motion to reconsider, or by way of

   a pro se motion to disqualify the Ohio Public Defender and to strike the brief filed

   by the Ohio Public Defender. The Magistrate Judge determined those pro se

   filings did not preserve the issue, because Ohio law did not permit hybrid

   representation. Finally, the Magistrate Judge found that Petitioner’s attempt to

   raise a claim of ineffective assistance of appellate counsel for failing to raise the

   denial of counsel of choice claim did not preserve for habeas review the

   underlying claim of denial of counsel of choice.

         In his Corrected Objections, Petitioner argues this Court should reject the

   Magistrate Judge’s determination that he procedurally defaulted his counsel of

   choice claim. First, Petitioner argues he presented the substance of this claim as
   Case No. 2:07-cv-658                                                    Page 12 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 13 of 69 PAGEID #: 10556




   part of his second and thirteenth propositions of law on direct appeal. Corrected

   Obj., ECF No. 150 at PAGEID # 10432-34. Next, Petitioner asserts that Ohio’s

   rule against hybrid representation had not been firmly and routinely established

   at the time he filed his pro se motions for reconsideration and to strike, and,

   therefore, those pro se filings presented the issue to the Ohio Supreme Court.

   Finally, Petitioner argues that even if the Magistrate Judge correctly determined

   he failed to present this claim to the Ohio Supreme Court, the ineffective

   assistance of appellate counsel excuses the default. The Court will address

   Petitioner’s arguments in turn.

         First, Petitioner argues the “content” of his counsel of choice claim was

   presented to the Ohio Supreme Court on direct appeal as part of Propositions of

   Law Nos. 2 and 13. According to Petitioner:

         In his brief to the Ohio Supreme Court, filed by his appointed counsel,
         Ahmed argued in Proposition of Law No. 2 that the trial court refused
         to remove appointed counsel and that Ahmed had been forced to
         proceed to trial with appointed counsel he did not want. The brief
         urged among many factors that those appointed lawyers had a conflict
         of interest because, “As they were selected by the court, they served
         the court’s and prosecution’s interests rather than his.” Doc. 90-3,
         OSC brief, PageID # 3569. During its resolution of the merits of this
         claim, the Ohio Supreme Court recognized that “Although appellant
         sought to hire attorneys of his own choosing, he was never able to do
         so.” Doc. 90-5. OSC Opinion, PageID # 4152. The court also noted
         that Ahmed told the trial court he had hired Attorney Carpino to
         represent him but that the trial court found that Carpino “could not
         serve as Ahmed’s counsel because he was not certified to act as
         counsel in capital cases.” Id. Privately retained counsel do not have
         to be death penalty certified to represent defendants charged with
         capital offenses. Rules for Appointment of Counsel in Capital Cases,
   Case No. 2:07-cv-658                                                   Page 13 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 14 of 69 PAGEID #: 10557




         R. 2.01 (formerly R. 20).
                In Proposition of Law No. 13, Ahmed argued that he had been
         denied the right to represent himself. Doc. 90-4, OSC brief, PageID
         # 3706. He also reported that he had been denied his right to counsel
         of choice. Id. During its resolution of the merits of Proposition of Law
         No. 13, the Ohio Supreme Court cited in its decision that Ahmed had
         signed an entry in the trial court and wrote on the entry: “I have not
         been allowed the rights under the Constitution and as given in
         Constitution and Crim. R. 10 and 44 to continuance and
         representation by selection counsel. . . . .” Doc. 90-5, OSC opinion,
         PageID # 4160.
                Neither of these propositions of law is captioned as a claim of
         denial of counsel of choice but each references that denial and relies
         on the Sixth and Fourteenth Amendments. In Carter v. Bell, 218 F.3d
         581 (6th Cir. 2000), the court said, “We do not require word-for-word
         replication of the state claim in the habeas petition . . . only that the
         petitioner ‘fairly present’ . . . his federal constitutional claims.” Id. at
         606-607.

   Corrected Obj., ECF No. 150, at PAGEID # 10432-33.

         The Court has carefully reviewed Propositions of Law 2 and 13, as set

   forth in Ahmed’s state appellate brief, and concludes Petitioner did not present

   his denial of counsel of choice claim within those propositions of law. Petitioner

   admits that “neither of these propositions of law is captioned as a claim of denial

   of counsel of choice.” Corrected Obj., ECF No. 150 at PAGEID # 10433. This

   Court agrees but also finds that no reasonable read of those claims can support

   Petitioner’s argument that his counsel of choice claim was raised within the body

   of those propositions of law. Petitioner’s second proposition of law on direct

   appeal was titled:

         A DEFENDANT IS DENIED HIS RIGHTS TO COUNSEL, A FAIR
         TRIAL, AND DUE PROCESS WHEN HE IS FORCED TO
   Case No. 2:07-cv-658                                                      Page 14 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 15 of 69 PAGEID #: 10558




         PROCEED TO TRIAL WITH COUNSEL THAT HAS A CONFLICT
         OF INTEREST. SIMILARLY, FORCING A DEFENDANT TO TRIAL
         WHERE THERE HAS BEEN A BREAKDOWN IN THE ATTORNEY-
         CLIENT RELATIONSHIP DEPRIVES THE DEFENDANT OF
         THOSE SAME RIGHTS. U.S. CONST. AMENDS. VI AND XIV,
         OHIO CONST. ART. I, §§ 2, 9, 20.

   ECF No. 90-3 at PAGEID # 3567-77. In that proposition, Petitioner argued his

   court-appointed counsel “were burdened with a conflict of interest” and there was

   “a complete breakdown of the attorney-client relationship.” Id. Petitioner cited

   several instances during the pendency of his case in the trial court wherein

   Ahmed claimed trial counsel were not working on his case, failed to meet with

   him, failed to review evidence, withheld discovery, and did not consult him about

   continuances, and Petitioner “did not trust them.” Id. at PAGEID # 3568.

   Specifically, Petitioner accused Attorney Hershey of “directing racial and religious

   remarks at him,” as well as being in collusion with the prosecution and the police.

   Id. Petitioner “believed counsel were involved in a conspiracy to suppress

   evidence favorable to him.” Id. at PAGEID # 3569. Attorney Hershey refused to

   see Ahmed alone and contended that “Ahmed distorted and twisted what counsel

   said and that an atmosphere of distrust had been created.” Id. Ultimately,

   Petitioner filed a civil rights lawsuit against his counsel while they were

   representing him.

         In the “law” section of this proposition of law, Petitioner argued that a

   conflict of interest occurred because Ahmed had filed the civil lawsuit against

   Case No. 2:07-cv-658                                                    Page 15 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 16 of 69 PAGEID #: 10559




   counsel, and “[a] defendant’s federal lawsuit against counsel suggests divided

   loyalties and gives the attorney a personal interest in the way he conducts the

   defense.” Id. at PAGEID # 3570. The appellate brief alleged “[o]nce Ahmed

   sued counsel, counsel’s and Ahmed’s interests diverged.” Id. at PAGEID # 3571.

   There is only one reference to “new counsel” in this section of Petitioner’s merit

   brief, and that reference acknowledges the fact that the trial court would have

   permitted new counsel. Specifically, Petitioner argued, “[w]hile the trial court told

   Ahmed it would permit substitution of counsel, the court made clear that it would

   not provide any extensions or continuances to new counsel.” Id. at PAGEID

   # 3576. At the end of that sentence is a footnote acknowledging “[t]he trial court

   subsequently withdrew its comments regarding a potential continuance. (See

   entry at docket no. 210).” ECF No. 90-3 at PAGEID # 3576. Petitioner does not

   allege anywhere in the more than ten pages of briefing dedicated to his second

   proposition of law that he was denied counsel of his choosing or that the trial

   court—or anyone for that matter—withheld his funds in a manner that prevented

   him from hiring new counsel. There is no reasonable argument to be made that

   Petitioner fairly presented the factual premise of his denial of counsel of choice

   claim as part of his second proposition of law on direct appeal.

         Petitioner’s thirteenth proposition of law on direct appeal was titled as

   follows:


   Case No. 2:07-cv-658                                                    Page 16 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 17 of 69 PAGEID #: 10560




         WHERE A DEFENDANT MAKES A KNOWING AND INTELLIGENT
         WAIVER OF HIS RIGHT TO COUNSEL AND ELECTS TO
         PROCEED PRO SE, THE TRIAL COURT’S FAILURE TO HONOR
         THAT ELECTION DEPRIVES THE DEFENDANT OF HIS RIGHTS
         TO CONDUCT HIS OWN DEFENSE AND TO DUE PROCESS.
         U.S. CONST. AMEND. VI AND XIV; OHIO CONST. ART. I §§ 10,
         AND 16.

   ECF No. 90-4 at PAGEID # 3706-08. This proposition of law, in both its heading

   and argument, sets forth a claim alleging the denial of Petitioner’s right to self

   representation, which is the subject of Petitioner’s third ground for relief in these

   habeas proceedings. Although a claim challenging the denial of counsel of

   choice and a claim asserting the denial of the right to self represent both invoke

   the Sixth Amendment, the claims are nonetheless factually and legally distinct. A

   criminal defendant’s decision to represent himself, once knowingly and

   intelligently made, is a relinquishment of the right to counsel. See Hill v. Curtin,

   792 F.3d 670, 678 (6th Cir. 2015) (noting that “a self-representation request” is

   “in effect, a waiver of the right to counsel”). As such, Petitioner’s thirteenth

   proposition of law, asserting the denial of his right to represent himself, did not

   fairly present the factual or legal basis of his claim challenging the denial of his

   right to counsel of choice.

         The concept of procedural default requires a person convicted of a crime in

   a state court to present a particular claim to the highest court of the state so the

   state has a fair chance to correct any errors made in the course of the trial or the

   appeal, before a federal court intervenes in the state criminal process. Fair
   Case No. 2:07-cv-658                                                     Page 17 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 18 of 69 PAGEID #: 10561




   presentment requires the petitioner to present the same claim under the same

   legal theory to the state courts before raising it on federal habeas review. See

   McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000) (finding federal courts do

   not have jurisdiction to entertain a claim in a federal habeas petition that was not

   fairly presented to the state court, and “[a] claim may only be considered fairly

   presented if the petitioner asserted both the factual and legal basis for his claim

   to the state courts”). This Court agrees with and adopts the Magistrate Judge’s

   conclusion that Petitioner failed to present his counsel of choice claim to the state

   courts.

         Next, Petitioner takes issue with the Magistrate Judge’s determination that

   Ohio’s rule against hybrid representation was firmly and routinely established at

   the time he filed his pro se motions for reconsideration and to strike, and,

   therefore, those pro se filings did not sufficiently present the issue to the Ohio

   Supreme Court. Petitioner takes further issue with the Magistrate Judge’s finding

   that the state courts presumably denied those pro se pleadings on procedural

   grounds. The Magistrate Judge determined:

         Ahmed argues that the state supreme court’s summary denial of his
         pro se motion for reconsideration constituted a decision on the merits
         in this post-Harrington v. Richter world. 131 S.Ct. 770 (2011). But
         while Harrington does not require written opinions from the state
         courts, it does hold that the presumption that state court summary
         dispositions are merits decisions may be overcome “when there is
         reason to think some other explanation for the state court’s decision
         is more likely.” Id. at 785, citing Ylst v. Nunnemaker, 501 U.S. 797,
         803 (1991). As has been discussed above, there are at least two
   Case No. 2:07-cv-658                                                    Page 18 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 19 of 69 PAGEID #: 10562




         procedurally based explanations for the Ohio court’s denial of
         Ahmed’s motion for reconsideration that are more likely than a merits
         decision: (1) it is unlikely the state court would have addressed the
         merits of Ahmed’s pro se motion since he was at all times represented
         by counsel and therefore not entitled to hybrid representation, and (2)
         the state procedural rule allowing motions for reconsideration does
         not contemplate new claims being presented to the state court in such
         filings. Therefore, this Court does not presume that the Ohio Supreme
         Court denied Ahmed’s pro se motion for reconsideration on its merits,
         and instead concludes it was denied on both of the procedural
         grounds discussed. It also appears that the rule against hybrid
         representation is firmly established and regularly followed in the Ohio
         courts. See State v. Martin, 103 Ohio St. 3d 385, 2004-Ohio5471
         (2004) (paragraph one of the syllabus); State v. Ferguson, 108 Ohio
         St. 3d 451, 466, 2006-Ohio-1502 at ¶ 97 (2006); State v. Tenace, 109
         Ohio St. 3d 451, 452-53, 2006-Ohio-2987 at ¶ 10 (2006); State v.
         Martin, 103 Ohio St. 3d 385, 391, 2004-Ohio-5471 at ¶ 32 (2004);
         State v. Taylor, 98 Ohio St. 3d 27, 34, 2002-Ohio-7017 at ¶ 43 (2002);
         State v. Cassano, 96 Ohio St. 3d 94, 100, 2002-Ohio-3751 at ¶ 37
         (2002); State v. Keenan, 81 Ohio St. 3d 133, 138 (1998); State v.
         Landrum, 53 Ohio St. 3d 107, 119 (1990); State v. Thompson, 33 Ohio
         St. 3d 1, 6-7 (1987); State v. Packer, 188 Ohio App. 3d 162, 168-69,
         2010-Ohio-2627 at ¶ 20 (Ohio App. 6th Dist. 2010); State v. Pilgrim,
         184 Ohio App. 3d 675, 2009-Ohio-5357 (Ohio App. 10th Dist. 2009)
         (paragraph five of the syllabus); State v. Litten, 174 Ohio App. 3d 743,
         747, 2008- Ohio-313 at & 19 (Ohio App. 8th Dist. 2008); State v.
         Beaver, 119 Ohio App. 3d 385, 401-2 (Ohio App. 11th Dist. 1997);
         State v. Day, 72 Ohio App. 3d 82, 86 (Ohio App. 4th Dist. 1991); State
         v. Carter, 53 Ohio App. 2d 125, 129 (Ohio App. 4th Dist. 1977).

   R&R, ECF No. 88, at PAGEID # 12-13. The Magistrate Judge’s determination is

   consistent with the decisions of other federal habeas courts that have addressed

   this issue. See, e.g., Whatley v. Warden, No: 2:16-cv-676, 2017 WL 1196168

   (S.D. Ohio Mar. 31, 2017) (“Other courts which have considered this question

   have concluded that Ohio’s judicially-created rule against hybrid representation is

   an adequate and independent state ground which supports the state courts’
   Case No. 2:07-cv-658                                                  Page 19 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 20 of 69 PAGEID #: 10563




   refusal to consider, on their merits, claims raised by a criminal defendant which

   have not been advanced by that defendant’s counsel.”); Rojas v. Warden, 2015

   WL 631183, *6 (N.D. Ohio Feb. 12, 2015) (finding the petitioner defaulted claims

   he sought to raise pro se on direct appeal while represented by counsel because

   “[t]he Ohio Supreme Court has held that ‘[a] defendant has no right to a ‘hybrid’

   form of representation’” and “the State of Ohio regularly enforces its prohibition

   against Petitioners raising claims on appeal while being represented by

   counsel.”); Ysreal v. Warden, 2014 WL 7185264, *9 (S.D. Ohio Dec. 16, 2014)

   (“Ohio’s rule against hybrid representation is an adequate and independent state

   ground sufficient to foreclose habeas review”); Storks v. Sheldon, No. 3:12–cv–

   191, 2013 WL 3992592, at *35 (N.D. Ohio Aug.5, 2013) (same). See also

   Wallace v. Sexton, No. 13–5331, 2014 WL 2782009, at *8 (6th Cir. 2014) (finding

   procedural default of a claim based on the petitioner's presentation of the claim in

   a supplemental pro se brief prohibited under Tennessee procedural rule barring

   defendants from filing pro se briefs while simultaneously represented by

   counsel); Hill v. Carlton, 399 F. App’x 38, 42-45 (6th Cir. 2010) (finding a failure

   to fairly present federal habeas corpus claim when Tennessee petitioner violated

   similar state procedural rule against hybrid representation). Moreover, the

   Magistrate Judge correctly determined that a rule can be firmly established and

   regularly followed despite the fact that “a particular trial court and court of

   appeals might have disregarded or, in their discretion decided not to enforce the
   Case No. 2:07-cv-658                                                      Page 20 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 21 of 69 PAGEID #: 10564




   rule in a few cases[.]” R&R, ECF No. 88, at PAGEID # 2145. See Ysreal v.

   Warden, 2014 WL 7185264, *9 (S.D. Ohio Dec. 16, 2014) (“To be considered

   regularly followed, a procedural rule need not be applied in every relevant case,

   but rather “[i]n the vast majority of cases.”) (quoting Dugger v. Adams, 489 U.S.

   401, 410 n. 6 (1989)).

         In an effort to save his first claim for relief from procedural default,

   Petitioner argues the ineffective assistance of appellate counsel for failing to

   raise this claim on direct appeal establishes cause and prejudice to excuse the

   default. Alternatively, Petitioner claims the fundamental miscarriage of justice

   exception should apply. Petitioner is wrong on both accounts. Petitioner cannot

   establish a claim of appellate counsel ineffectiveness for failing to raise the denial

   of counsel of choice claim on direct appeal, because ultimately the denial of

   counsel of choice claim lacks merit, and appellate counsel were therefore not

   ineffective for failing to raise it. Furthermore, “[t]he narrow exception for

   fundamental miscarriage of justice is reserved for the extraordinary case in which

   the alleged constitutional error probably resulted in the conviction of one who is

   actually innocent of the underlying offense.” Rogers v. Skipper, No. 19-1426,

   2020 WL 4219683, *3 (6th Cir. July 23, 2020) (citing Schlup v. Delo, 513 U.S.

   298 (1995)). Petitioner has not presented any evidence of actual innocence.

         B. Merits Discussion

         The Magistrate Judge determined that even if Petitioner had preserved his
   Case No. 2:07-cv-658                                                      Page 21 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 22 of 69 PAGEID #: 10565




   denial of counsel of choice claim for habeas review, the claim lacks merit. The

   Magistrate Judge found no evidence of any conspiracy to deny Petitioner use of

   his funds to hire counsel. According to the Magistrate Judge, “Ahmed provides a

   lengthy chronology of his attempts to hire counsel, but fails to expose any

   collaboration, nefarious or otherwise, between the various courts he names, the

   prosecutor’s office, the public defender, or conservator intended to deny him his

   right to counsel of his choice.” R&R, ECF No. 88, at PAGEID # 2150. The

   Magistrate Judge noted that “[w]hat Ahmed thinks, or suspects, or claims is not

   evidence upon which this Court may rely in evaluating his counsel-of-choice

   ground for relief.” R&R, ECF No. 88, at PAGEID # 2162.

         The Magistrate Judge concluded, and Petitioner appears to agree, that the

   appropriate standard for reviewing Petitioner’s counsel of choice claim was set

   forth in Wheat v. United States, 486 U.S. 153 (1988), which requires Petitioner to

   demonstrate both that he was denied the right to hire counsel of choice and that

   the fairness of his trial was compromised as a result. In Wheat, the Supreme

   Court determined that “while the right to select and be represented by one’s

   preferred attorney is comprehended by the Sixth Amendment, the essential aim

   of the Amendment is to guarantee an effective advocate for each criminal

   defendant rather than to ensure that a defendant will inexorably be represented

   by the lawyer whom he prefers.” Id. at 158-59. The Court noted the right to

   counsel of choice is not absolute:
   Case No. 2:07-cv-658                                                 Page 22 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 23 of 69 PAGEID #: 10566




         The Sixth Amendment right to choose one’s own counsel is
         circumscribed in several important respects. Regardless of his
         persuasive powers, an advocate who is not a member of the bar may
         not represent clients (other than himself) in court. Similarly, a
         defendant may not insist on representation by an attorney he cannot
         afford or who for other reasons declines to represent the defendant.
         Nor may a defendant insist on the counsel of an attorney who has a
         previous or ongoing relationship with an opposing party, even when
         the opposing party is the Government.

   Id. at 158-59. Subsequently, in 2006, the Supreme Court decided United States

   v. Gonzalez-Lopez, 545 U.S. 140, 148 (2006), finding “[w]here the right to be

   assisted by counsel of one’s choice is wrongly denied, . . . it is unnecessary to

   conduct an ineffectiveness or prejudice inquiry to establish a Sixth Amendment

   violation.” Id. at 148. Gonzalez-Lopez was decided a year after Petitioner’s

   convictions became final, see Ahmed v. Ohio, 544 U.S. 952 (2005) (denying

   certiorari) and Ahmed v. Ohio, 545 U.S. 1124 (2005), and is not retroactively

   applicable to Petitioner’s case. Rodriguez v. Montgomery, 594 F.3d 548, 549

   (7th Cir. 2010); Rodriguez v. Chandler, 492 F.3d 863, 866 (7th Cir. 2007); Peters

   v. Bell, No. 1:06-cv-880, 2007 WL 3348011, at *1 (W.D. Mich. Nov. 8, 2007).

         Because Petitioner’s claim is procedurally defaulted, the state courts were

   not given an opportunity to consider the circumstances leading to Petitioner’s

   funds being subject to oversight. Petitioner contends the domestic relations court

   improperly restrained his funds, and the probate court permitted funds to be

   attached to protect a future judgment in the wrongful death action pursued by

   Lubaina Bhatti’s estate and also established a conservatorship over his funds.
   Case No. 2:07-cv-658                                                   Page 23 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 24 of 69 PAGEID #: 10567




   Corrected Obj., ECF No. 150, at PAGEID # 10408. Regardless of the various

   orders pertaining to Petitioner’s finances, one thing is clear: Petitioner’s funds

   were always available for Petitioner to use to hire his own counsel.

         Petitioner himself acknowledges “[a]n agreement was reached, whereby

   twenty thousand dollars would be attached subject to Ahmed’s need to use the

   money to pay for representation in his criminal trial at which time there would be

   a hearing on the matter.” ECF No. 150, at PAGEID # 10408 (emphasis added).

   Petitioner further acknowledges that the orders to which he complains were lifted

   nearly a year before his trial, alleging in his Corrected Objections that his funds

   were unavailable “from September 13, 1999 to March 9, 2000,” well ahead of his

   January, 2001 trial. Id. at 10427. During a February 7, 2000, status conference,

   the trial court made clear to Petitioner “if you are laboring under an illusion that I

   am somehow strapping you from hiring someone, you’re mistaken,” and the court

   noted it had “waited for four months for someone to appear in this case.” ECF

   No. 92-1, at PAGEID # 7408-09. In a March 29, 2000, docket entry, the trial

   court stated “defendant is permitted and encouraged to utilize funds for retention

   of counsel.” ECF No, 90-1, at PAGEID # 2575.

         The trial court’s willingness to accommodate rather than hinder Petitioner’s

   quest for private counsel was apparent during an April 27, 2000, on-the-record

   discussion between the trial court and Attorney Harry Reinhart. ECF No. 92-1, at

   PAGEID # 7432-39. During that hearing, Attorney Reinhart expressed concerns
   Case No. 2:07-cv-658                                                     Page 24 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 25 of 69 PAGEID #: 10568




   that Ahmed did not have enough money to hire private counsel and also fund

   other aspects of his defense. The trial court was willing to permit Petitioner to

   use his owns funds to hand select counsel, while still availing himself of court

   resources:

                 MR. REINHART: Judge, I’ve been contacted by Mr. Ahmed
         who has indicated to me he’s interested in retaining me in this matter
         and I told him that I would explore this both with him and with the other
         interested parties in this, but I told him that I had to get a few questions
         answered before I could even consider agreeing to represent him.
                 He does not have, based on his representations to me, he does
         not have nearly sufficient funds to properly fund the defense of a
         capital case. He has – he has enough money that I would consider
         accepting that on a flat rate basis for legal services for attorneys fees,
         but that’s not the end of the story in this case. I mean, there are costs
         and expenses in these cases that can be substantial, and I would not
         be doing him a favor, and I would be doing a disservice to the court
         and everybody else in this if I agree to enter into the case under
         circumstances where essentially my professional services are almost
         guaranteed to be constituted [sic] ineffective assistance of counsel.
                 So I told him the first question I need to get answered, at least
         preliminary, would be whether or not the court would entertain an
         arrangement whereby he is declared marginally indigent, as that
         phrase is used by the State Public Defender’s Office, which means
         he’s got some money, but not enough money, and essentially the
         State is going to pick up the tab for necessary defense services such
         mitigation and investigation and, potentially, expert witness fees.
                 THE COURT: If he has exhausted his asserts and I have his
         statement to that effect and the conservator’s statement to that effect,
         I will – the County will pick up necessary defense services of a
         reasonable amount. By that I mean, if this – should he select an
         investigator that charges $150.00 an hour, that’s not reasonable and
         the County will not pick up the tab for that. But if the fees are
         consistent with fees charged by other persons performing those
         services, the County will be reasonable about it.
                 MR. REINHART: Assuming we got to that point, what I would
         do is submit a proposed litigation budget to you so you could look at
         it in advance, and I do that to [sic] both good business practice as a
   Case No. 2:07-cv-658                                                      Page 25 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 26 of 69 PAGEID #: 10569




         courtesy to the court and as protection of myself.
                THE COURT: So we know what’s going on down the road, I
         think that’s a good idea.
         ...
                MR. REINHART: So he’s a little bit weak even on the flat rate,
         but I told him I would consider taking it on a flat rate, but if there’s not
         going to be a problem with actually getting the funds from wherever
         they are right now, you know, to me, and since the court has, as I
         understand it, some of the accounts are tied up by order of this court,
         some of the accounts are tied up by order of the other Common Pleas
         Court judge, and maybe even the Probate Court, can you tell me –
         can you tell me how difficult it’s going to be to actually get access to
         the funds?
                THE COURT: I don’t have anything tied up in – I get letters
         from – he believes I have money tied up. I’m not a judge in any case
         but this case, and there is a conservatorship downstairs where I have
         advised them to hold on to $10,000 to pay the Belmont County Public
         Defender. The Belmont County Public Defender can submit a bill for
         their services rendered if they stay in this case.
                If you told me today that you were taking this case, and you
         needed that money for your retainer, I would vacate my order. Now,
         that’s the extent of the funds to which I have access. Now, he has,
         you know, it’s a mystery to me, he’s told me he only has $15,000 and
         he’s sworn to that, so it’s obvious that everybody’s records are
         different.

         …

                 MR. REINHART: I have no problems at all, Judge, with making
         an in camera disclosure to you about what resources this individual
         has and he proposes to use to retain me because there is no reason
         why the court should be asked to authorize a kind of hybrid
         representation if you know counsel is getting on the sly $500.00, if he
         had that much money he could pay for his entire defense himself. . .
         . I don’t think I – in fact, I think I have a responsibility to be forthcoming
         to the court in that regard. But as I understand what you’re telling me,
         if I show you a signed fee contract where I have agreed contractually
         to represent him –

              THE COURT: If I see the check going to you, the money that
         we have set aside for attorney fees should go to you. I don’t have a
   Case No. 2:07-cv-658                                                        Page 26 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 27 of 69 PAGEID #: 10570




         problem with that. I would love to see the case move and I have put
         off appointing another public defender because I’ve been told for a
         month that the hiring of an attorney is about to happen and if – should
         it happen, no one would be more pleased than me.

   ECF No. 92-1, at PAGEID # 7434-38. Additionally, during a January 2, 2001,

   hearing, Judge Sargus noted that she was “mindful of the great role played by

   one in his selection of counsel” and reiterated that she had agreed to “not only

   turn over all funds which were retained by the court, but we would supplement

   those funds for you so that you could have a defense.” ECF No. 92-1, at

   PAGEID # 7574. During a January 8, 2001, hearing, the trial court remarked “we

   have all advised every attorney who expressed an interest in the case that any

   funds that we had would be released.” ECF No. 92-1, at PAGEID # 7627. Those

   on-the-record discussions completely negate the allegations contained in

   Petitioner’s First Claim for Relief.

         The state-court record reflects that Ahmed was at all times represented by

   appointed counsel, beginning at his arraignment, and for nearly sixteen months,

   Ahmed unsuccessfully attempted to hire private counsel. The Magistrate Judge

   found no evidence that any of the attorneys Petitioner sought to hire declined

   representation because the trial court refused to release funds. In so finding, the

   Magistrate Judge engaged in a detailed thirteen-page recitation of Petitioner’s

   attempts to obtain private counsel, as well as the trial court’s willingness to

   release funds to counsel if counsel entered an appearance in the case. That

   Case No. 2:07-cv-658                                                    Page 27 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 28 of 69 PAGEID #: 10571




   discussion, ECF No. 88, at PAGEID # 2150-63, is adopted by the Court. As

   revealed by that discussion, there is little evidence to suggest Petitioner’s inability

   to hire private counsel had anything to do with the trial court’s orders. To the

   contrary, much evidence suggests Petitioner was unable to hire counsel because

   of his own terms and conditions regarding new counsel’s representation. The

   record establishes that Petitioner sought to hire an impressive list of criminal

   defense attorneys. That list includes Dennis McNamara, Sam Shamansky and

   William Meeks, Harry Reinhart, Brian Rigg and Donald Schumacher, Terry

   Sherman and Debra Gorrell, Robert Suhr, and Richard Cline and David Young.

   No agreements were reached with any of these attorneys in large part because

   Petitioner refused to waive his speedy trial rights to allow new counsel a

   reasonable time to prepare to defend this quadruple homicide death penalty

   case. The record reflects the trial judge attempted to facilitate Petitioner’s hiring

   of counsel by agreeing to permit reasonable continuances to accommodate

   defense preparation, by agreeing to release the funds that had been earmarked

   for reimbursement of appointed counsel, and by agreeing to authorize additional

   county funds to pay for reasonably necessary defense services if Petitioner

   depleted his own funds. See, e.g., ECF No. 92-1, at PAGEID # 7434-38. The

   Magistrate Judge concluded:

               Although attorney McNamara mentioned that it would take time
         for Ahmed’s funds to be released, he also stated that he could not
         take Ahmed’s case because he did not have time to prepare for
   Case No. 2:07-cv-658                                                     Page 28 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 29 of 69 PAGEID #: 10572




         Ahmed’s trial, and Ahmed refused to waive his speedy trial right.
         Attorneys Shamansky, Meeks, and Thomas were apparently willing to
         take Ahmed’s case and sent him forms to complete that would give
         them access to Ahmed’s account with T. Rowe Price, apparently one
         of the accounts not in the control of the conservator. The record does
         not indicate what became of those forms, whether Ahmed executed
         them or not, but because Ahmed had not provided the court with a
         financial statement from which the court could determine his indigency
         status, Ahmed was prohibited by a court order from using any of his
         money for any purpose. Thus, it was Ahmed’s failure to cooperate with
         the court’s assessment of his ability to pay for his own counsel that
         prevented Shamansky, et. al. from receiving payment from Ahmed’s
         funds. When attorney Reinhart discussed taking Ahmed’s case with
         Judge Sargus, she assured him there was no barrier to his receiving
         payment from Ahmed’s funds, and this Court has not found within the
         record any explanation as to why Reinhart ultimately decided not to
         take Ahmed’s case. Although attorneys Rigg and Schumacher initially
         declined to represent Ahmed in part because of the financial
         restrictions, they later expressed an interest in taking his case. When
         they informed Ahmed that he would need to waive his right to a
         speedy trial if they decided to represent him, he refused to sign either
         a waiver or the retainer agreement they had presented to him. Ahmed,
         then, was the one to reject representation by Rigg and Schumacher.
                The only evidence that attorneys Sherman and Gorrell were
         interested in representing Ahmed is their retainer agreement, signed
         by both of them, but not by Ahmed. The Court cannot presume
         anything from that document other than that an agreement was not
         reached. The reasons for that outcome are unknown. Attorney Suhr
         was apparently under the impression that Ahmed did not have
         counsel at the time he expressed an interest in representing him, and
         when he found out otherwise, he determined that having a
         conversation with Ahmed, who was represented by appointed
         counsel, would be “premature.” That does not establish that Suhr was
         worried about the availability of Ahmed’s funds to pay him should he
         become Ahmed’s lawyer. If this Court were to assume anything about
         the failure of attorneys Cline and Young to represent Ahmed, it would
         be that Ahmed altered the “Scope of Work” portion of the retainer
         agreement to terms that would be unacceptable to most, if not all,
         attorneys. There is nothing in the record suggesting that they were
         afraid they would not be paid if they took Ahmed’s case. And as for
         Carpino, it is evident that Ahmed himself had doubts about Carpino’s
   Case No. 2:07-cv-658                                                  Page 29 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 30 of 69 PAGEID #: 10573




         ability to competently represent him, and those doubts were
         warranted, as evidenced by Carpino’s filings and conduct in Ahmed’s
         case, by Carpino’s conduct in other cases around that same time, and
         by his mental illness suspension from the practice of law a couple of
         years later. None of these attorneys ever filed a notice of appearance
         in Ahmed’s case, which the trial court had repeatedly stated was
         necessary before Ahmed’s funds would be released. Under the
         circumstances present in Ahmed’s case, it was not unreasonable for
         Judge Sargus to require such a filing before disbursing Ahmed’s funds
         to any attorney.

   R&R, ECF No. 88, at PAGEID 2159-61. It is relevant to note that although

   Petitioner claimed he had hired Attorney Carpino as his private counsel, it is clear

   Carpino wanted to be paid by the court and was hesitant to take on the full role

   as Petitioner’s only trial counsel. This is evidenced by Carpino’s requests to be

   permitted to assist Attorneys Olivito and Hershey, or to appear as “a friend of the

   court.” ECF No. 92-1, at PAGEID # 7575. Carpino inquired as to whether

   “Belmont County would pay the difference” if Petitioner ran out of funds to pay

   him. The trial court denied this request, because Attorney Carpino was not

   certified to serve as appointed counsel in death penalty cases. Id. at 7697-7702.

         This Court agrees with the recommendation of the Magistrate Judge.

   Petitioner has presented no evidence of a conspiracy to deny him counsel of

   choice or any attempt to impede the expenditure of his funds to hire counsel. A

   much more likely explanation for Petitioner’s failure to obtain his own counsel

   was offered during Petitioner’s sentencing hearing, wherein appointed counsel

   Olivito remarked “no other counsel from any other part of the State of Ohio

   Case No. 2:07-cv-658                                                  Page 30 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 31 of 69 PAGEID #: 10574




   wished to become involved in this case after they found out exactly what they

   had to deal with.” ECF No. 92-5, at PAGEID 9548. Petitioner’s First Claim for

   Relief lacks merit.

         Having determined Petitioner’s First Claim for Relief should be denied as

   both procedurally defaulted and without merit, the Court must determine whether

   a COA should issue as to this claim. To warrant a COA, a petitioner must make a

   substantial showing that he was denied a constitutional right. 28 U.S.C.

   § 2253(c)(2); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1983); Lyons v.

   Ohio Adult Parole Authority, 105 F.3d 1063, 1073 (6th Cir. 1997). “Where a

   district court has rejected the constitutional claims on the merits, the showing

   required to satisfy 28 U.S.C. § 2253(c) is straightforward: The petitioner must

   demonstrate that reasonable jurists would find the district court’s assessment of

   the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,

   484 (2000). Recently, in Moody v. United States, 958 F.3d 485 (6th Cir. 2020),

   the Sixth Circuit dismissed an appeal and expressly cautioned against issuing a

   COA in cases where alternate grounds for denying relief exist, finding “a claim

   does not merit a certificate unless every independent reason to deny the claim is

   reasonably debatable.” Id. at 488 (emphasis in original). Here, two independent

   grounds exist to dismiss Petitioner’s first ground for relief, and this Court cannot

   conclude that reasonable jurists would find the Court’s resolution of this claim on

   either basis to be debatable or wrong. The Court denies Petitioner a COA as to
   Case No. 2:07-cv-658                                                    Page 31 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 32 of 69 PAGEID #: 10575




   his first claim for relief.

          Second Claim for Relief: Conflict/Breakdown in Attorney-Client
          Relationship

          In his second claim for relief, Petitioner argues he was denied his rights to

   counsel, a fair trial, and due process when he was forced to proceed to trial with

   appointed counsel who had a conflict of interest and when there was a complete

   breakdown in the attorney-client relationship. Petition, ECF No. 35 at PAGEID

   # 198. The record reflects that in the time leading up to and during his trial,

   Petitioner aired a near constant stream of perceived grievances regarding his

   court-appointed counsel. Petitioner’s complaints were the subject of several

   hearings before the trial court, as well as a civil rights lawsuit filed by Petitioner.

   The Magistrate Judge recommended denying relief on this claim, and Petitioner

   objects to that recommendation.

          The Magistrate Judge determined that Petitioner’s second claim for relief

   was properly before the court, having been raised on direct appeal before the

   Ohio Supreme Court as Petitioner’s second proposition of law. In rejecting the

   merits of this claim on direct appeal, the Ohio Supreme Court held:

          In his second proposition of law, appellant asserts that the trial court
          erred in failing to remove defense counsel, since a conflict of interest
          occurred when he filed a lawsuit against counsel in federal court.
          Alternatively, appellant contends that there was a total breakdown of
          the attorney-client relationship that required counsel’s removal.
          Appellant submits that the trial court’s inquiry into the difficulties
          between him and counsel was insufficient.

   Case No. 2:07-cv-658                                                       Page 32 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 33 of 69 PAGEID #: 10576




         Appellant complained about his counsel on numerous occasions.
         Appellant was first represented by appointed public defenders at his
         arraignment. Appellant claimed that counsel had not met with him or
         answered his questions, but counsel disputed appellant’s allegations.
         Due to conflicts with appellant, both attorneys later withdrew, and by
         June 2000, the trial court had appointed attorneys Peter Olivito and
         Adrian Hershey to represent appellant. Although appellant sought to
         hire attorneys of his own choosing, he was never able to do so.

         Soon after Olivito and Hershey were appointed, appellant began
         complaining that their representation was ineffective. At a September
         6, 2000 hearing, appellant claimed that counsel had neither met nor
         consulted with him prior to seeking a continuance. At a November 9,
         2000 hearing, appellant complained that Hershey had laughed at and
         humiliated him in front of a detective, had made racial slurs, and had
         been hostile toward him. Hershey disputed appellant’s complaints,
         and the court advised appellant to let his counsel help him.

         At a January 2, 2001 hearing, appellant told the court that he had hired
         attorney Joseph Carpino to represent him and that he had filed a civil
         rights lawsuit against Olivito and Hershey in federal court and wanted
         to discharge them.

         On January 8, 2001, the trial court held a hearing on appellant’s
         motion to discharge counsel. Appellant indicated again that he was
         suing counsel in federal court. He also claimed that he had given his
         attorneys a list of witnesses, but that in 16 months, neither his first
         attorneys nor his new attorneys had contacted them and that his new
         attorneys had “refused to contact them.” Olivito explained that many
         of the witnesses that appellant had named were in Pakistan and that
         appellant had not provided phone numbers to contact them. Both
         attorneys told the trial court of their efforts to obtain witnesses and
         comply with requests by appellant. The trial court concluded that
         counsel was representing appellant diligently and therefore overruled
         appellant’s motion to discharge them.

         Also at the January 8, 2001 hearing, the court found that Carpino
         could not serve as appellant’s counsel because he was not certified
         to act as counsel in capital cases. The court overruled Carpino’s
         motion to become appellant’s trial counsel.

   Case No. 2:07-cv-658                                                  Page 33 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 34 of 69 PAGEID #: 10577




         Appellant reiterated his dissatisfaction with counsel at a January 11,
         2001 suppression hearing. He also complained about counsel at the
         outset of voir dire, as well as at the mitigation and sentencing
         hearings.

         Appellant relies on Smith v. Lockhart (C.A.8, 1991), 923 F.2d 1314,
         1321, citing Douglas v. United States (D.C.App.1985), 488 A.2d 121,
         136, in claiming that his federal lawsuit against appointed counsel
         reflected a conflict between his interests and counsel’s. Appellant
         contends that once he raised the issue of a conflict of interest, the trial
         court was required to allow him to demonstrate that the conflict
         “impermissibly imperil[ed] his right to a fair trial.” See Cuyler v.
         Sullivan (1980), 446 U.S. 335, 348, 100 S.Ct. 1708, 64 L.Ed.2d 333.

         There are strong indications that appellant filed his federal lawsuit
         simply to get his court-appointed attorneys discharged. Prior to trial,
         the trial court held hearings regarding appellant’s complaints about
         counsel on November 9, 2000, and January 8, 2001. Upon
         considering the statements of appellant and counsel, the trial court
         found no reason to replace counsel. At the conclusion of the
         November 9 hearing, the trial court urged appellant to let his counsel
         help him. At the conclusion of the January 8 hearing, the court stated:
         “The court is comfortable that counsel has represented Mr. Ahmed *
         * * diligently; that the difficulties which have arisen in this case stem
         from what Mr. Ahmed himself pinpointed when he said that he does
         not understand. And the allegations do not have firm footing in law or
         in fact. The motion to discharge is overruled.” Nor did the trial court
         find any conflict of interest that adversely affected counsel’s
         performance. See Mickens v. Taylor (2002), 535 U.S. 162, 171–172,
         122 S.Ct. 1237, 152 L.Ed.2d 291. Under these circumstances, we will
         defer to the trial judge, “who see[s] and hear[s] what goes on in the
         courtroom.” State v. Cowans (1999), 87 Ohio St.3d 68, 84, 717
         N.E.2d 298.

         We further note that courts “must be wary of defendants who employ
         complaints about counsel as dilatory tactics or for another invidious
         motive.” Smith v. Lockhart, 923 F.2d at 1321, fn. 11, citing United
         States v. Welty (C.A.3, 1982), 674 F.2d 185, 193–194.

         Appellant continually complained about counsel. The trial court took
         appellant’s complaints seriously and listened to all sides before it
   Case No. 2:07-cv-658                                                     Page 34 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 35 of 69 PAGEID #: 10578




         determined that his complaints were not valid and that counsel should
         remain as appellant’s attorneys. The federal lawsuit appears to have
         been filed in an attempt to create a conflict so that his counsel would
         be removed from the case, not a genuine grievance causing a true
         conflict of interest. Moreover, after the trial court conducted thorough
         inquiries into the difficulties between appellant and counsel, it found
         that appellant’s complaints against counsel were not substantiated.
         Nothing offered by appellant compels us to disturb that ruling. See
         State v. Deal (1969), 17 Ohio St.2d 17.

         Appellant argues alternatively that even if there was no conflict of
         interest, there was at least a total breakdown in the attorney-client
         relationship that necessitated counsel’s removal. The trial court,
         however, addressed appellant’s complaints concerning counsel’s
         representation of him at two hearings as stated above. Upon
         considering appellant’s motion for a new trial and his complaints about
         counsel and claims of counsel’s ineffectiveness throughout trial, the
         trial court held that “[h]ours of testimony [concerning appellant’s
         disagreements with counsel] established that the grounds alleged
         were not cogent or reliable.” In addition, the record reflects many
         instances where appellant continued to confer with counsel
         throughout the proceedings, thus belying his claim that there was a
         total breakdown in the attorney-client relationship.

         Since appellant did not substantiate his claims of a conflict of interest
         and of a total breakdown of the attorney-client relationship, we
         overrule his second proposition.

   State v. Ahmed, 103 Ohio St. 3d 27 (2004). Because the Ohio Supreme Court

   considered and rejected this claim on the merits, this Court’s review is limited by

   the AEDPA.

         The Magistrate Judge criticized Petitioner for “repeating verbatim the

   arguments he presented in the state court” and not attempting “in any serious

   manner” to satisfy the requirements of the AEDPA. R&R, ECF No, 88, at

   PAGEID # 2167. The Magistrate Judge observed:
   Case No. 2:07-cv-658                                                   Page 35 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 36 of 69 PAGEID #: 10579




         The issue before the habeas court is not the same as the issue
         presented to the state court. The question before the state court was
         whether there was a conflict of interest or a total breakdown of
         communication between Ahmed and his trial counsel requiring
         reversal of his convictions. Here, the question is whether the state
         court’s decision that there was not a conflict is either contrary to or an
         unreasonable application of federal law as determined by the United
         States Supreme Court, or whether the state court’s decision was
         based upon an unreasonable determination of the facts, given the
         evidence before that court at the time of Ahmed’s trial, starkly different
         inquiries than the one before the state court in the first instance.
         Basically cutting and pasting the claim as it was presented to the state
         court into a habeas petition is consequently ill advised as it does not
         address the question this Court must consider in habeas review.

   R&R, ECF No. 88, at PAGEID # 2166-67.

         As noted by the Magistrate Judge, “a claim that counsel labored under a

   conflict of interest is at base a claim of ineffective assistance of counsel governed

   by Strickland v. Washington, 466 U.S. 668 (1984).” R&R, ECF No. 88, at

   PAGEID # 2168. Under Strickland, the Court must ask whether counsel’s

   performance “fell below an objective standard of reasonableness” and whether

   there is “a reasonable probability that, but for counsel’s unprofessional errors, the

   result of the proceeding would have been different.” Strickland, 466 U.S. at 694.

   The standard for reviewing claims of ineffective assistance of counsel on habeas

   review is highly deferential:

         The pivotal question is whether the state court’s application of the
         Strickland standard was unreasonable. This is different from asking
         whether defense counsel’s performance fell below Strickland’s
         standard. Were that the inquiry, the analysis would be no different
         than if, for example, this Court were adjudicating a Strickland claim on
         direct review of a criminal conviction in a United States district court.
   Case No. 2:07-cv-658                                                    Page 36 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 37 of 69 PAGEID #: 10580




         Under [the] AEDPA, though, it is a necessary premise that the two
         questions are different. . . . A state court must be granted a deference
         and latitude that are not in operation when the case involves review
         under the Strickland standard itself.

   Harrington v. Richter, 562 U.S. 86, 101 (2011).

         Applying that deferential standard, the Magistrate Judge concluded that

   Petitioner fell short of demonstrating that the state court’s decision was contrary

   to federal law or was based on an unreasonable determination of the facts. In

   reaching that conclusion, the Magistrate Judge opined:

         Ahmed’s claim as it was presented in the state court and in this Court
         is filled with statements that begin with “Ahmed accused . . .,” “Ahmed
         claimed . . .,” “Ahmed asserted . . .,” “Ahmed believed . . .,” and the
         like (Appendix, Vol. 3 at 287-97; Petition, Doc. No. 35 at PageID 199-
         207), but the Court notes that Ahmed’s belief or claim or assertion of
         something does not establish it as fact upon which the state court may
         act, or this Court rely.

         That Ahmed lodged numerous and far-fetched accusations against
         his trial counsel reflects more on his own inability to cooperate with
         counsel than on counsel’s ability to represent him adequately.
         Ahmed’s filing of the lawsuit against his trial counsel in federal court
         was determined by the state court to likely have been for the very
         purpose of creating a conflict of interest in hopes of having them
         removed from his case, and Ahmed does not explain how that
         determination was unreasonable under federal law or based upon an
         unreasonable determination of the facts as they existed at the time of
         the state court’s decision.

   R&R, ECF No. 88, at PAGEID # 2169.

         In his Corrected Objections, Petitioner seeks to introduce a new factual

   basis for his second ground for relief. Petitioner argues “[e]very lawyer appointed

   to represent Ahmed had at least a financial conflict that weighed against pursuing
   Case No. 2:07-cv-658                                                   Page 37 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 38 of 69 PAGEID #: 10581




   Ahmed’s right to hire counsel of his own choosing.” ECF No. 150, at PAGEID

   # 10455. According to Petitioner:

         Ahmed’s appointed counsel were conflicted due to the financial
         detriment they faced if they pursued their own replacement with
         counsel of Ahmed’s choice. In addition, they were conflicted because
         they believed that their replacement was likely, and thus were not [ ]
         actively pursuing Ahmed’s other trial interests. Moreover, by
         accepting appointment in the face of Ahmed’s clear and repeated
         statements that he did not want appointed counsel, they entered the
         case, not as his agents, but as state actors working in opposition to
         his desire to hire his own counsel and to insist[] on his speedy trial
         rights. The fact that Ahmed filed a lawsuit alleging that the appointed
         lawyers were violating his civil rights was to be expected under the
         circumstances. Ahmed had nowhere to turn except to another court.
         Judge Sargus, although she was fully aware that Ahmed was not
         indigent, withheld and controlled his funds despite his multiple
         attempts to access and use them to hire counsel. His lawyers were
         not representing his interest in hiring other counsel.

   Corrected Obj., ECF No. 150, at PAGEID 10456. The Court notes that this new

   argument was not set forth in the Petition as part of the second claim for relief,

   was not included on direct appeal as part of Petitioner’s second proposition of

   law, and was not addressed by the Magistrate Judge in connection with this

   claim for relief in the R&R. On direct appeal, the factual basis underlying his

   conflict of interest claim was that Petitioner did not trust his appointed counsel

   and felt they were not working on his case. Petitioner alleged that counsel failed

   to meet with him, withheld discovery, failed to review evidence, and did not

   consult him about continuances.

         Respondent characterizes Petitioner’s new argument regarding a financial

   Case No. 2:07-cv-658                                                    Page 38 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 39 of 69 PAGEID #: 10582




   conflict of interest as an attempt “to transform his conflict of interest claim into the

   choice of counsel claim that he did not fairly present to the Ohio Supreme Court.”

   Response, ECF No. 151, at PAGEID # 10516. This Court is inclined to agree.

   To the extent Petitioner argues his appointed counsel operated under a financial

   conflict of interest with an agenda to maintain their appointment, this factual basis

   is procedurally defaulted because it was not presented to the state courts.

   Furthermore, Petitioner’s argument is conclusory, speculative and not supported

   by facts of record. Petitioner points to nothing in the record to support his broad

   assertion that his counsel labored under a constitutionally infirm conflict of

   interest simply because they did not want their “employment as court appointed

   counsel” to be terminated by the trial court. Corrected Obj, ECF No. 150 at

   PAGEID # 10402. In fact, the state-court record contradicts Petitioner’s claim.

   During a January 8, 2001 hearing, Attorney Hershey stated:

                MR. HERSHEY: Early in this case, it occurred to Mr. Olivito
         and I that Mr. Ahmed did have a right to hire his own attorney. I
         redrafted his pro se motions, obtained his signature which he at first
         refused to sign, filed them in Judge Solovan’s court, filed them in this
         court, filed them in the juvenile court and obtained clear court orders
         his money was to be released. He immediately appealed Judge
         Solovan for doing that, became extremely angry at me and informed
         Mr. Olivito and I that we had absolutely no business interfering in his
         affairs in these other matters. And from that point on, it’s been up to
         Mr. Ahmed. We have had nothing more to do with the issue.

   ECF No. 92-1, at PAGEID # 7628.

         With respect to the conflict of interest allegations Petitioner actually

   Case No. 2:07-cv-658                                                      Page 39 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 40 of 69 PAGEID #: 10583




   presented to the state court, the Ohio Supreme Court found Petitioner’s

   arguments unpersuasive. The Ohio Supreme Court determined that the trial

   court carefully considered Petitioner’s complaints regarding counsel and found

   them to be unfounded. Petitioner has not established that this determination was

   unreasonable under federal law or based on an unreasonable determination of

   the facts. As such, the Court OVERRULES Petitioner’s Corrected Objections,

   ECF No. 150, ADOPTS the R&R of the Magistrate Judge, ECF No. 88, and

   hereby DENIES Petitioner’s second claim for relief. The Court also declines to

   issue a COA, because reasonable jurists would not find the Court’s resolution of

   this claim debatable or wrong. Petitioner’s Second Claim for Relief is not

   deserving of further review on appeal.

         Third Claim for Relief: Denial of the Right to Self-Representation

         In his Third Claim for Relief, Petitioner argues he was denied his Sixth and

   Fourteenth Amendment rights to represent himself at trial. Petition, ECF No. 35-

   1, at PAGEID # 214. As an initial matter, the Court notes that in this claim,

   Petitioner asserts the trial court violated his right to self-representation not only

   during the penalty phase of his trial but during the pre-trial proceedings and guilt

   phase as well. Petition, ECF No. 35-1, at PAGEID # 214. In the R&R, the

   Magistrate Judge observed that on direct appeal to the Ohio Supreme Court,

   Petitioner’s allegations regarding the denial of his right to self-representation

   concerned only the penalty phase. Petitioner never presented the state courts
   Case No. 2:07-cv-658                                                      Page 40 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 41 of 69 PAGEID #: 10584




   with any arguments or claims asserting the denial of his right to self-

   representation in connection with the pre-trial proceedings or the guilt phase of

   his trial. The Magistrate Judge opined:

         Respondent acknowledges the claim has been properly preserved for
         habeas corpus review, but argues it is nevertheless meritless. (ROW,
         Doc. No. 61 at PageID 977-980.) . . . .

         Respondent is only partially correct in stating that Ahmed raised the
         instant claim on direct appeal in the state court. There, Ahmed’s claim
         that he was denied his right to proceed pro se was explicitly limited to
         the mitigation phase of his trial (Appendix, Vol. 3 at 426-28), whereas
         here, the claim has expanded to include both phases of the trial
         (Petition, Doc. No. 35 at PageID 214-17). Although a colorable
         argument could be made that Ahmed procedurally defaulted the part
         of the instant claim relating to the guilt phase of his trial, Respondent
         has not suggested that any part of Ahmed’s claim has been defaulted.

         Generally, procedural default is an affirmative defense that must be
         asserted by a respondent at the earliest opportunity or it will be
         waived. Trest v. Cain, 522 U.S. 87, 89 (1997). While a federal court
         is not required to sua sponte invoke procedural default when a
         respondent has failed to do so, there is no prohibition against doing
         so, either. Id. at 89-90; Sowell v. Bradshaw, 372 F.3d 821, 830 (6th
         Cir. 2004); Elzy v. United States, 205 F.3d 882, 886 (6th Cir. 2000).
         This Court has been reluctant to raise the defense sua sponte except
         in cases where an expressly defederalized claim was presented to the
         state courts. See Sheppard v. Bagley, 604 F.Supp.2d 1003, 1008-
         1013 (S.D. Ohio 2009). That is not the situation here, and because of
         the seriousness of the penalty Ahmed faces, the Court will exercise
         its discretion not to raise the procedural defense sua sponte.

         Where a respondent does not advance a procedural default defense
         respecting a habeas claim never presented to the state court, a
         federal court has an opportunity to address the claim de novo. “If
         deference to the state court is inapplicable . . ., we ‘exercise our
         independent judgment’ and review the claim de novo.” McKenzie v.
         Smith, 326 F.3d 721, 727 (6th Cir. 2003), quoting Hain v. Gibson, 287
         F.3d 1224, 1229 (10th Cir. 2002). Accordingly, to the extent Ahmed
   Case No. 2:07-cv-658                                                      Page 41 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 42 of 69 PAGEID #: 10585




         argues that he was denied his right to represent himself in the guilt
         phase of his capital trial, this Court will address his claim de novo.
         That part of his claim relating to the mitigation phase of his trial, of
         course, will be considered under the familiar standard set forth in the
         AEDPA.

   R&R, ECF No. 88, at PAGEID # 2171-72. Accordingly, the Magistrate Judge

   reviewed the portion of Petitioner’s third ground for relief asserting the denial of

   his right to self representation during the pre-trial proceedings and guilt phase de

   novo and the allegations concerning the mitigation phase through the deferential

   lens required by the AEDPA.

         The right to self-representation is firmly rooted in the Sixth and Fourteenth

   Amendments to the United States Constitution:

         It is undeniable that, in most criminal prosecutions defendants could
         better defend with counsel’s guidance than by their own unskilled
         efforts. But where the defendant will not voluntarily accept
         representation by counsel, the potential advantage of a lawyer’s
         training and experience can be realized, if at all, only imperfectly. To
         force a lawyer on a defendant can only lead him to believe that the
         law contrives against him. Moreover, it is not inconceivable that in
         some rare instances, the defendant might in fact present his case
         more effectively by conducting his own defense. Personal liberties are
         not rooted in the law of averages. The right to defend is personal. The
         defendant, and not his lawyer or the State, will bear the personal
         consequences of a conviction. It is the defendant, therefore, who must
         be free personally to decide whether in his particular case counsel is
         to his advantage. And although he may conduct his own defense
         ultimately to his own detriment, his choice must be honored out of ‘that
         respect for the individual which is the lifeblood of the law.’

   Faretta v. California, 422 U.S. 806, 834 (1975) (citing Illinois v. Allen, 397 U.S.

   337, 250-51 (1970)). Although the right to self representation exists where a

   Case No. 2:07-cv-658                                                    Page 42 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 43 of 69 PAGEID #: 10586




   defendant has voluntarily and intelligently elected to do so, the right is not

   absolute. As the Magistrate Judge noted:

         Criminal defendants may not use the courtroom to engage in
         “deliberate disruption . . . [or] serious and obstructionist misconduct,”
         id. at 834 n.46, and must be “able and willing abide [sic] by the rules
         of procedure and courtroom protocol,” McKaskle v. Wiggins, 465 U.S.
         168, 173 (1984). “[T]he government’s interest in ensuring the integrity
         and efficiency of the trial at times outweighs the defendant’s interest
         in acting as his own lawyer.” Martinez v. Court of Appeal of California,
         Fourth Appellate Dist., 528 U.S. 152, 162 (2000), see also Sell v.
         United States, 539 U.S. 166, 180 (2003) (observing that “the
         Government has a concomitant, constitutionally essential interest in
         assuring that the defendant’s trial is a fair one”). Furthermore, any
         waiver of the right to counsel, for that is what the decision to represent
         one’s self is, must be knowing, intelligent, and unequivocal. Faretta,
         422 U.S. at 835. When the right to proceed pro se is properly invoked
         and a trial court denies the request, the denial is per se reversible
         error. McKaskle, 465 U.S. at 177 n.6.

   R&R, ECF No. 88, at PAGEID # 2178-79.

         In rejecting the pre-trial and guilt phase portion of Petitioner’s third ground

   for relief, the Magistrate Judge concluded that Petitioner had not attempted to

   represent himself but had instead vacillated between wanting appointed counsel

   discharged and replaced and seeking hybrid representation. With respect to the

   pre-trial proceedings, Petitioner asserts that his intent to waive his right to

   counsel was evident during a January 2, 2001, hearing. In the R&R, the

   Magistrate Judge determined that no such request was made:

         [Petitioner] cites to pages eight through eighteen of the transcript of a
         January 2, 2001, hearing as supporting his claim, but those pages
         reveal that what Ahmed was actually seeking is discharge of his
         appointed counsel, Hershey and Olivito, because he had retained
   Case No. 2:07-cv-658                                                     Page 43 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 44 of 69 PAGEID #: 10587




         private counsel, Carpino. (Trial Tr., Vol. 3 at 8-18.) Carpino
         incongruously stated that he wanted to be appointed as a third
         counsel in addition to Hershey and Olivito and that he wanted to be
         appointed as a friend of the court. Id. at 8. Ahmed suggested that he
         could represent himself pro se as well as having Carpino retained as
         his counsel, in other words, he requested hybrid representation, which
         the court denied. Id. at 11-12. Requesting hybrid representation is
         not the same as requesting to represent one’s self, and Ahmed’s
         argument that he requested pro se status within the pages of the
         transcripts he cited is disingenuous.

   R&R, ECF No. 88, at PAGEID # 2173. Regarding a September 6, 2000, hearing,

   the Magistrate Judge concluded that although Petitioner sought to submit his

   own motion addressing a litany of issues including, but not limited to, voir dire,

   the exclusion of photographs, and his request to view the crime scene before it

   was cleaned, Petitioner made no request to proceed pro se. Id. at PAGEID

   # 2174. As to the January 8, 2001, hearing, the Magistrate Judge opined that

   Petitioner had sought to discharge his court-appointed attorneys but did not

   request to proceed pro se.

         In his Corrected Objections, Petitioner does not attempt to refute the

   Magistrate Judge’s de novo findings regarding whether he sought to definitively

   assert his right to self representation at the pre-trial and guilt phases. Instead,

   Petitioner reiterates previous arguments and asserts that he attempted to

   proceed pro se by filing several pro se motions, wherein he “sought to represent

   himself in these motions for limited purposes in order to be able to hire his

   counsel of choice and to preserve objections his trial lawyers were not making.”

   Case No. 2:07-cv-658                                                    Page 44 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 45 of 69 PAGEID #: 10588




   Corrected Obj., ECF No. 150, at PAGEID # 10458-59. Petitioner contends that

   “[a]lthough he asked to be able to self-represent for these specific purposes, he

   still wanted to hire counsel of choice once he vindicated his right to counsel of

   choice and to a speedy trial by representing himself in the specified matters.” Id.

   The Court finds that each of the additional instances highlighted by Petitioner in

   the Corrected Objections evidence an intention by Petitioner to engage in hybrid

   representation, not to knowingly, intelligently and unequivocally waive his right to

   counsel. See, e.g., Hearing of January 2, 2001, ECF No. 92-1, at PAGEID

   # 7577-78. Because there is no constitutional right to hybrid representation,

   Petitioner cannot establish that he is entitled to relief on this part of his third

   ground for relief. See McKaskle v. Wiggins, 465 U.S. 168 (1984) (“Faretta does

   not require a trial judge to permit ‘hybrid’ representation” and “[a] defendant does

   not have a constitutional right to choreograph special appearances by counsel”);

   United States v. Cromer, 389 F.3d 662, 682-83 (6th Cir. 2004) (“Because the

   assertion of the right to self-representation necessarily involves a waiver of the

   constitutional right to counsel, and given the importance of the right to counsel,

   we think the wisest course is to require a clear and unequivocal assertion of a

   defendant’s right to self-representation before his right to counsel may be

   deemed waived.”); Cassano v. Bradshaw, 1:03 CV 1206, 2018 WL 3455531, at

   *25 (N.D. Ohio July 18, 2018) (“The Ohio Supreme Court, therefore, reasonably

   found that Cassano’s initial demands regarding representation ‘focused
   Case No. 2:07-cv-658                                                       Page 45 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 46 of 69 PAGEID #: 10589




   on hybrid representation,’ to which he had no constitutional right”); Rojas v.

   Warden, No. 3:13cv2521, 2015 WL 631183, *7 (N.D. Ohio Feb. 12, 2015) (“A

   defendant has a constitutional right to be represented by counsel or to represent

   himself during his criminal proceedings, but not both.” (citing United States v.

   Mosley, 810 F.2d 93, 98 (6th Cir. 1987))); Randolph v. Cain, 412 F. App’x 654

   (5th Cir. 2010) (“Requests that vacillate between self-representation and

   representation by counsel are equivocal.”).

         With respect to the mitigation phase of trial, the Magistrate Judge

   summarized Petitioner’s attempt to represent himself as follows:

         At the outset of the mitigation phase of Ahmed’s trial, he repeatedly
         requested to waive his right to appointed counsel and to represent
         himself for the remainder of his trial. (Trial Tr., Vol. 9 at 10, 33, 34,
         35.) The trial judge advised him that he would be required to follow
         the same procedural rules as attorneys, that she would not grant a
         continuance, and that he would not have a lot of time to talk with the
         mitigation witnesses. Id. at 11. She also warned Ahmed that he does
         not possess the same knowledge as do his attorneys respecting the
         available penalties, the mitigating factors, the aggravating
         circumstances, or the weighing process. Id. at 12. She reminded
         Ahmed that he had already been found in contempt of court several
         times during his trial, and she cautioned that if he engaged in
         disorderly or contemptuous conduct, she would remove him from his
         own case. Id. at 11. As the judge reviewed the proposed jury
         instructions with Ahmed, he rustled papers, and interrupted the judge
         to question whether the court composed the proposed instructions or
         if the prosecutor had done so. Id. at 23-25. The trial court advised him
         that he cannot question the court and that if it was his intent to
         represent himself and thwart the rules of procedure, she would not
         permit him to proceed pro se. Id. at 25. Ahmed then asked about the
         author of the jury instructions again, to which the court responded that
         if Ahmed were to ask another question contrary to the rules, she would
         hold him in contempt of court. Id. Ahmed continued to interrupt the
   Case No. 2:07-cv-658                                                   Page 46 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 47 of 69 PAGEID #: 10590




         judge and objected to Hershey and Olivito’s continued presence in the
         courtroom since he had decided to represent himself. Id. at 29, 33.
         The judge asked Ahmed again if he wanted his appointed counsel
         discharged and to represent himself, to which Ahmed responded by
         repeating his persistent complaint of having been denied his right to
         hire counsel of his choice. Id. at 34. The court then overruled Ahmed’s
         motion, stating it was false and that the issue of Ahmed’s
         dissatisfaction with his appointed counsel had been dealt with
         previously. Id. at 35. The court continued to explain self-
         representation to Ahmed, however, and responded to his complaint
         about Hershey and Olivito remaining in the courtroom by saying that
         they would be there for Ahmed to consult should he wish to do so. Id.
         at 33, 36-37. Finally, the trial court indicated to Ahmed that if he
         wanted to proceed pro se, he had to sign a form acknowledging his
         rights by a time certain that day. Id. at 37. That time came and went
         without Ahmed’s signing the form acknowledging his rights. Id. at 38.
         Instead, Ahmed composed a written addendum to the form
         contending he was denied his constitutional rights to a continuance
         and to self-representation without the presence of his previously
         appointed counsel. Id. at 38, 41. When the trial court questioned
         Ahmed as to whether he agreed that he was advised of his rights to
         self-representation, Ahmed argued that advisement means nothing
         when the rights are not given. Id. The court found that Ahmed had not
         effectively signed the acknowledgement of rights form and overruled
         his motion to proceed pro se. Id. at 43

   R&R, ECF No. 88, at PAGEID # 2176-77. See also Trans., ECF No. 92-5, at

   PAGEID # 9298-9331.

         The Magistrate Judge concluded that this claim was raised on direct

   appeal to the Ohio Supreme Court as Petitioner’s thirteenth proposition of law,

   and the Ohio Supreme Court rejected the claim on the merits. Specifically, the

   Ohio Supreme Court determined:

         In his 13th proposition of law, appellant submits that the trial court
         deprived him of due process and the right to conduct his own defense
         when the court declined to accept his waiver of counsel at the
   Case No. 2:07-cv-658                                                  Page 47 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 48 of 69 PAGEID #: 10591




         beginning of the penalty phase. Appellant contends that Faretta v.
         California (1975), 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562,
         guarantees him the right to waive assistance of counsel and proceed
         pro se.

         If a trial court denies the right of self-representation, when properly
         invoked, the denial is per se reversible error. State v. Reed (1996), 74
         Ohio St.3d 534, 535, 660 N.E.2d 456, citing McKaskle v.
         Wiggins (1984), 465 U.S. 168, 177, 104 S.Ct. 944, 79 L.Ed.2d 122.
         However, in this case, the right of self-representation was not properly
         invoked. See State v. Vrabel, 99 Ohio St.3d 184, 2003-Ohio-3193,
         790 N.E.2d 303, ¶ 49–53.
         At the beginning of the penalty phase, appellant gave the trial court a
         pro se motion “to exercise his right to self representation under the
         circumstances and thus hereby discharge the appointed counsels.”
         The court explained to appellant the right that he was waiving and
         what representing himself would entail. The court then gave appellant
         a docket entry to sign that stated: “Being fully advised of my rights, I
         hereby elect to represent myself.” Appellant signed the form but also
         wrote on the docket entry: “I have not been allowed the rights under
         Constitution and as given in Constitution and Crim.R. 10 and 44 to
         continuance and representation by selection counsel and even to
         represent myself alone without the presence of court appointed
         counsels to whom I have sued in the civil case C2–001–0013 in
         Federal Court. There has been no defense, no defense witnesses and
         almost no investigation to justify 16 months of delay or period before
         trial and—.”

         The trial court then addressed appellant and repeatedly asked him
         whether he understood his rights and wanted to waive them. Appellant
         did not give a clear answer. The court then held: “When I read the
         comments that you have written on the docket entry, I find that you
         have failed to effectively sign the entry that was prepared by the court;
         that the soliloquy [sic] has failed and that you have not, in fact, elected
         to undertake self representation. We will proceed. Counsel will
         represent you.”
         The trial court correctly found that appellant did not unequivocally and
         explicitly invoke his right to self-representation. See State v.
         Cassano, 96 Ohio St.3d 94, 2002-Ohio-3751, 772 N.E.2d 81, ¶ 37–
         38. “The constitutional right of self-representation is waived if it is not
         timely and unequivocally asserted.” Jackson v. Ylst (C.A.9, 1990),
   Case No. 2:07-cv-658                                                     Page 48 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 49 of 69 PAGEID #: 10592




         921 F.2d 882, 888; see, also, United States v. Frazier–El (C.A.4,
         2000), 204 F.3d 553, 558 (assertion of the right of self-representation
         “must be * * * clear and unequivocal”).

         Given these circumstances, appellant's 13th proposition is not well
         taken.

   State v. Ahmed, 103 Ohio St. 3d 27, 44-45 (2004).

         The Magistrate Judge concluded that the decision of the Ohio Supreme

   Court that Petitioner did not unequivocally invoke his right to self-representation

   during the penalty phase was entitled to deference under the AEDPA.

   Additionally, the Magistrate Judge determined that Petitioner’s unwillingness to

   adhere to the rules of court and to conduct himself within the parameters of

   courtroom protocols constituted an additional reason to deny his request to self

   represent. The Magistrate Judge opined:

         Ahmed also argues that the trial court improperly required his waiver
         to be in writing. (Traverse, Doc. No. 71 at PageID 1701.) But what the
         trial court did is not the primary focus of this Court. Instead, it is how
         the Ohio Supreme Court decided the constitutional propriety of the
         trial court’s handling of the matter that is at issue. Harrington v.
         Richter, 131 S.Ct. 770, 785 (2011). That court merely concluded that
         the trial court correctly found Ahmed had not equivocally and explicitly
         invoked his right to represent himself in the mitigation phase of his
         trial. Ahmed, 103 Ohio St. 3d at 45, 2004-Ohio-4190 at ¶ 107.
         Significantly, the state supreme court acknowledged that Ahmed
         actually signed the written request to proceed pro se, Ahmed, 103
         Ohio St. 3d at 44, 2004-Ohio-4190 at ¶ 105, contrary to the trial court’s
         statement on the record that he had not (Trial Tr., Vol. 9 at 38).

         In habeas corpus, the petitioner’s burden “must be met by showing
         there was no reasonable basis for the state court to deny relief.”
         Harrington v. Richter, 131 S.Ct. 770, 784 (2011). Both the trial court
         and the Ohio Supreme Court concluded that Ahmed had not
   Case No. 2:07-cv-658                                                    Page 49 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 50 of 69 PAGEID #: 10593




         effectively invoked his right to self representation, presumably
         because of his handwritten addendum to the form provided to Ahmed
         by the trial court. This Court need not agree with the state court on
         that question to deny Ahmed’s claim for habeas corpus relief,
         however. “[A]n unreasonable application of federal law is different
         from an incorrect application of federal law.” Williams v. Taylor, 529
         U.S. 362, 410 (2000). “A state court’s determination that a claim lacks
         merit precludes federal habeas relief so long as ‘fairminded jurists
         could disagree’ on the correctness of the state court’s decision.”
         Harrington, 131 S.Ct. at 786, quoting Yarborough v. Alvarado, 541
         U.S. 652, 664 (2004). This Court does not disagree with the state
         court’s decision, but even if it were to do so, Ahmed has not
         demonstrated that only an unreasonable jurist would agree with the
         decision. In addition, another basis for denying Ahmed’s request to
         proceed pro se, perhaps even stronger than the first, is apparent in
         the record.

         As noted above, a defendant wishing to represent himself may not
         use the right for the purpose of disrupting the proceedings, and must
         be willing to follow courtroom procedure and protocol. Faretta, 422
         U.S. at 834 n.46; United States v. Lopez-Osuna, 232 F.3d 657, 665
         (9th Cir. 2000) (holding defendant’s request to represent himself may
         be denied when he is unable or unwilling to adhere to rules of
         procedure and courtroom protocol); United States v. Frazier-El, 204
         F.3d 553, 559 (4th Cir. 2000) (stating that “the Faretta right to self-
         representation is not absolute, and the government’s interest in
         ensuring the integrity and efficiency of the trial at times outweighs the
         defendant’s interest in acting as his own lawyer”); United States v.
         Brock, 159 F.3d 1077, 1079 (7th Cir. 1998) (finding that “when a
         defendant’s obstreperous behavior is so disruptive that the trial cannot
         move forward, it is within the trial judge’s discretion to require the
         defendant to be represented by counsel”). Ahmed had already been
         cited for contempt of court before he requested to proceed pro se in
         the mitigation phase of his trial. In numerous hearings, Ahmed
         repeatedly interrupted the trial judge, answered questions directed to
         others, refused to move on in his argument when instructed to do so
         by the court, and used contemptuous language directed at his
         attorneys and the court (Hearing of January 2, 2001, Trial Tr., Vol. 3
         at 18, 19; Hearing of January 8, 2001, Trial Tr., Vol. 4 at 11, 20, 27,
         30-31, 33, 37, 42, 43, 45, 46, 48, 49, 52, 54, 57, 59, 73-74; Hearing
         of January 11, 2001, id. at 86, 87; Hearing of February 1, 2001, Trial
   Case No. 2:07-cv-658                                                   Page 50 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 51 of 69 PAGEID #: 10594




         Tr., Vol. 9 at 11), demonstrating a persistent inability or unwillingness
         to adhere to the rules of procedure and courtroom protocol. As the
         trial judge observed, she had been “heroically patient” with Ahmed
         and his numerous and repeated complaints about them, providing him
         with multiple opportunities at hearings to air his grievances about his
         appointed attorneys, his treatment at the jail, and the trial judge
         herself. (Hearing of January 11, 2001, Trial Tr., Vol. 4 at 85.) Still, she
         found it necessary to hold Ahmed in contempt of court. (Hearing of
         February 1, 2001, Trial Tr., Vol. 9 at 11.) In addition, in presenting his
         request to proceed pro se, Ahmed again breached protocol by arguing
         about the judge’s decision that appointed counsel would become
         stand-by counsel should Ahmed represent himself, challenging the
         judge on the origin of the proposed jury instructions to the point of
         being threatened with being held in contempt of court again,
         interrupting the judge, and arguing with the judge about the difference
         between being advised of his rights and being given his rights.
         (Hearing of February 1, 2001, Trial Tr., Vol. 9 at 12, 25, 33, 36, 38-
         39.) Thus, even if the state court’s finding that Ahmed had not
         effectively invoked his right to self representation were objectively
         unreasonable, Ahmed’s demonstrated unwillingness to adhere to the
         rules of court and to conduct himself within the parameters of
         courtroom protocol would provide a solid ground upon which to deny
         his right to represent himself in the mitigation phase of his trial.

   R&R, ECF No. 88, at PAGEID # 2179-80.

         This Court agrees with the findings of the Magistrate Judge. The decision

   of the state courts on this issue is entitled to deference. Furthermore, Ahmed’s

   disruptive behavior was an additional reason to deny his request to represent

   himself. A review of the hearing discussing his request demonstrates his inability

   to accept the rules of court. It is also apparent from that hearing that Petitioner

   sought to represent himself in part just so he could call his appointed counsel as

   witnesses and subject them to cross-examination. Petitioner’s third claim for

   relief lacks merit, and this Court hereby ADOPTS the R&R, OVERRULES
   Case No. 2:07-cv-658                                                     Page 51 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 52 of 69 PAGEID #: 10595




   Petitioner’s Corrected Objections, and declines to issue a COA. Reasonable

   jurists would not find the Court’s resolution of Petitioner’s third claim for relief to

   be debatable or wrong.

         Fifth Claim for Relief: Ineffective Assistance of Appellate Counsel

         In his fifth claim for relief, Petitioner argues he was “denied the effective

   assistance of appellate counsel when his lawyers failed to raise in his first appeal

   of right preserved, constitutional issues, apparent on the face of the record

   including the denial of the right to speedy trial, the right to self-representation, the

   right to counsel of choice, and trial before a biased or apparently biased judge.”

   Corrected Obj., ECF No. 150 at PAGEID # 10403. These claims were raised

   before the Ohio Supreme Court in Petitioner’s application to reopen his direct

   appeal, however his application for reopening was dismissed as untimely

   because Petitioner’s appointed counsel failed to comply with the 90-day filing

   deadline. ECF No. 90-6, PAGEID # 4323. The Magistrate Judge concluded that

   this procedural rule was not firmly established and regularly followed at the time it

   was enforced against Petitioner. R&R, ECF No. 88, at PAGEID # 2189-2191.

   As such, the Magistrate Judge reviewed Petitioner’s claims of ineffective

   assistance of appellate counsel de novo and determined that sub-claims one

   through nine lacked merit and sub-claims ten through thirteen were procedurally

   defaulted because they were not raised in the application to reopen. Id. at

   PAGEID # 2191-2218.
   Case No. 2:07-cv-658                                                       Page 52 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 53 of 69 PAGEID #: 10596




         In his Corrected Objections, Petitioner contends the Magistrate Judge was

   correct in the assessment of the procedural issues but incorrect in the de novo

   review of certain sub-parts of his fifth claim for relief. Specifically, Petitioner

   objects to the Magistrate Judge’s resolution of the sub-parts challenging

   appellate counsel’s failure to raise the denial of counsel of choice (Corrected

   Obj., ECF No. 150, at PAGEID # 10470-76), the speedy trial violation (Id. at

   PAGEID # 10476-79), the denial of his right to self-representation (Id. at PAGEID

   # 10479-80), and his claim that the trial judge was biased (Id. at PAGEID #

   10481-82).

         It is well settled that appellate counsel’s failure to raise an issue on direct

   appeal amounts to the ineffective assistance of counsel “only if a reasonable

   probability exists that the inclusion of the issue would have changed the result of

   the appeal.” Henness v. Bagley, 644 F.3d 308, 317 (6th Cir. 2011) (citing Wilson

   v. Parker, 515 F.3d 682, 707 (6th Cir. 2008)). “If a reasonable probability exists

   that the defendant would have prevailed had the claim been raised on appeal,

   the court still must consider whether the claim’s merit was so compelling that the

   failure to raise it amounted to ineffective assistance of appellate counsel.” Id. In

   other sections of this Opinion and Order, the Court has considered and rejected

   each of the underlying claims that Petitioner argues appellate counsel should

   have raised. Because none of the underlying claims have merit, Petitioner

   cannot prevail on his claim of ineffective assistance of appellate counsel for
   Case No. 2:07-cv-658                                                       Page 53 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 54 of 69 PAGEID #: 10597




   failing to raise those issues on appeal. The Court ADOPTS the Magistrate

   Judge’s R&R as it relates to Petitioner’s fifth claim for relief, R&R ECF No. 88, at

   PAGEID # 2186-2218, and hereby DISMISSES this claim in its entirety.

   Furthermore, the Court finds that reasonable jurists would not disagree with the

   Court’s resolution of the claim and concludes that no COA should issue.

         Eighth Claim for Relief: Biased Judge

         In his Eighth Claim for Relief, Petitioner argues the trial judge was biased

   against him throughout his trial. Petition, ECF No. 35, at PAGEID # 273-77.

   Specifically, Petitioner contends he was “tried before a judge who took control of

   his funds through defunct divorce proceedings and continued to control his funds

   making him unable to hire his own counsel. The judge was intolerant of

   Petitioner’s speaking style and accent and created the appearance (and belief in

   him) that she was biased against him by cutting him off, telling him to be quiet

   and to ‘shut up.’” Corrected Obj., ECF No. 150 at PAGEID # 10403.

         The Magistrate Judge concluded that Petitioner’s Eighth Claim for Relief is

   procedurally defaulted and that the ineffective assistance of appellate counsel for

   failing to raise the claim on direct appeal could not serve as cause and prejudice

   to excuse that default. The Magistrate Judge concluded that because the

   underlying claim of judicial bias lacks merit, appellate counsel were not

   ineffective for failing to raise and preserve the claim on direct appeal. The Court

   ADOPTS the Magistrate Judge’s discussion of both the procedural default of this
   Case No. 2:07-cv-658                                                   Page 54 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 55 of 69 PAGEID #: 10598




   claim, R&R, ECF No. 88, at PAGEID # 2228-30, and what amounts to a merits

   discussion of the claim in connection with Petitioner’s allegations of ineffective

   assistance of appellate counsel, id. at PAGEID # 2201-03. In sum, although

   Petitioner alleged bias and sought to disqualify the trial judge through various pro

   se documents and complaints, he failed to fairly present this claim to the state

   courts on appellate review.

         The Court also finds that even if Petitioner had properly raised the claim on

   direct appeal, the claim is without merit. In connection with Ahmed’s First Claim

   for Relief, this Court adopted the Magistrate Judge’s determination that the trial

   judge did not deny Petitioner access to his funds or impede his ability to hire

   counsel of choice. Moreover, although Ahmed complains that the trial judge

   continuously attempted to silence him, the record reflects that Judge Sargus

   exuded patience in her handling of this case and liberally permitted Petitioner to

   be heard throughout the proceedings. Hundreds of pages of the transcript reveal

   the wide latitude Petitioner had to air his grievances regarding appointed

   counsel, his treatment at the jail, and his belief that jail officials were surveilling

   his meetings with counsel through ceiling tiles, baseboards, and air vents. See,

   e.g., Hearing of Nov. 9, 2000, ECF No. 92-1, at PAGEID # 7498-7554; Hearing of

   Jan. 2, 2001, ECF No. 92-1, at PAGEID # 7568-87; Hearing of Jan. 8, 2001, ECF

   No. 92-1, at PAGEID # 7588-7705. With respect to the reasonable limits

   imposed by the trial court, the Magistrate Judge correctly concluded:
   Case No. 2:07-cv-658                                                       Page 55 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 56 of 69 PAGEID #: 10599




         Judge Sargus’ refusal to permit Ahmed limitless opportunities to
         complain about his attorneys, his treatment at the jail, and the bias he
         perceived on the judge’s part toward him was understandable and
         completely appropriate to maintain some semblance of order in the
         court in the face of Ahmed’s obstreperous behavior. That being the
         case, Ahmed’s appellate counsel were not derelict in failing to raise a
         losing judicial bias claim as error on direct appeal.

   R&R, ECF No. 88, at PAGEID # 2203. The Magistrate Judge’s recommendation

   is a fair and correct assessment of Petitioner’s claim, and Petitioner has failed to

   raise any convincing arguments to the contrary in his objections. The Court

   hereby OVERRULES Petitioner’s objections and DISMISSES Petitioner’s Eighth

   Claim for Relief as both procedurally defaulted and without merit.

         The Magistrate Judge recommended against granting a COA on this issue.

   A district court “should not grant a certificate without some substantial reason to

   think that the denial of relief might be incorrect.” Moody v. United States, 958

   F.3d 485 (6th Cir. 2020). Here, two equally strong reasons exist to deny relief on

   this claim, as it is both defaulted and utterly lacking in merit. A COA is not

   warranted.

         Thirteenth Claim for Relief: Gruesome Photographs

         In his Thirteenth Claim for Relief, Petitioner argues that the State

   “introduced particularly gory and gruesome photographs that were, at best, of

   cumulative probative value and were so likely to induce prejudice against the

   accused that he was denied Due Process of Law.” Corrected Obj., ECF No. 150

   at PAGEID # 10403. Specifically, Petitioner challenges the admission of a
   Case No. 2:07-cv-658                                                    Page 56 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 57 of 69 PAGEID #: 10600




   videotape and numerous crime scene and autopsy photographs. Petition, ECF

   No. 35 at PAGEID # 323-24.

         In the R&R, the Magistrate Judge determined that Petitioner properly

   presented his gruesome photographs claim to the Ohio Supreme Court, but that

   court “did not acknowledge that Ahmed had included his federal claim in his

   proposition of law before that court, nor did it rely on any federal law or use any

   language in its opinion that might suggest it had considered Ahmed’s due

   process arguments.” R&R, ECF No. 88 at PAGEID # 2264. The Magistrate

   Judge concluded that the Ohio Supreme Court relied exclusively on state law,

   and specifically Ohio R. Evid. 403, in finding that “most of the photographs and

   slides and the crime-scene videotape admitted were relevant to prove the killer’s

   intent, illustrate witnesses’ testimonies, or give the jury an appreciation of the

   nature and circumstances of the crimes.” Id. Because the Ohio Supreme Court

   did not address the federal claim Petitioner presented in his direct appeal, the

   Magistrate Judge reviewed Petitioner’s Thirteenth Claim for Relief de novo,

   rather than deferentially. Id.

         The Magistrate Judge cited the Ohio Supreme Court’s description of the

   materials at issue, a description Petitioner does not challenge:

         Eight crime scene photos were admitted over appellant’s objections,
         and they are gruesome. State’s Exhibit 6 depicts the body of Abdul
         Bhatti on the garage floor. State’s Exhibit 15 shows the doorway area
         between the basement and garage where the bodies of Ruhie and
         Abdul can partially be seen. State’s Exhibit 16 depicts the bodies of
   Case No. 2:07-cv-658                                                     Page 57 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 58 of 69 PAGEID #: 10601




         Lubaina, Ruhie, and Nasira on the basement floor. . . . State’s
         Exhibits 17, 18, 19, and 20 are individual close-up photos of the heads
         of the four murder victims. State’s Exhibit 21 is a crime-scene
         videotape, and portions of it are repetitive of the crime-scene photos.
         ...
         Appellant also claims that he was prejudiced by the admission of the
         autopsy slides of the four victims. . . .

         Many of the autopsy slides are gruesome.

   State v. Ahmed, 103 Ohio St. 3d at 42-43.

         In rejecting Petitioner’s claim, the Magistrate Judge compiled and cited a

   laundry list of federal cases rejecting due process claims involving the admission

   of gruesome evidence:

         The Sixth Circuit Court of Appeals has rejected claims that the
         admission of gruesome or repetitive evidence is a violation of a
         defendant's right to due process on numerous occasions. Franklin v.
         Bradshaw, 695 F.3d 439, 456–57 (6th Cir. 2012) (rejecting claim that
         autopsy photographs of charred, disfigured, and gory remains of
         victims denied petitioner the fundamental right to a fair trial); Biros v.
         Bagley, 422 F.3d 379, 391 (6th Cir. 2005) (holding admittedly
         gruesome photographs of victim's severed head, severed breast, and
         torso depicting pre-and post-mortem injuries demonstrated
         defendant's intent to kill and mutilate, and that court's limiting
         instruction was sufficient to guarantee fundamentally fair trial); Cooey
         v. Coyle, 289 F.3d 882, 893–94 (6th Cir. 2002) (finding gruesome and
         duplicative photographs were highly probative and did not “raise the
         spectre of fundamental fairness such as to violate federal due process
         of law”). Many other circuit courts of appeals have done so as
         well. Lyons v. Brady, 666 F.3d 51, 54–56 (1st Cir. 2012); Wilson v.
         Sirmons, 536 F.3d 1064, 1114–16 (10th Cir. 2008); Rousan v.
         Roper, 436 F.3d 951, 958–59 (8th Cir. 2006); Woods v. Johnson, 75
         F.3d 1017, 1038–39 (5th Cir. 1996); Gomez v. Ahitow, 29 F.3d 1128,
         1139–40 (7th Cir. 1994); Batchelor v. Cupp, 693 F.2d 859, 865 (9th
         Cir. 982).

   R&R, ECF No. 88 at PAGEID # 2267. In the time since the Magistrate Judge
   Case No. 2:07-cv-658                                                    Page 58 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 59 of 69 PAGEID #: 10602




   issued the R&R, the law has not become more favorable to Petitioner.

         The Magistrate Judge determined that although the crime scene

   photographs and videotape were gruesome, many of the photographs were no

   more gruesome than photographs introduced by the defense, which also

   portrayed all three bodies, and “in fact appear to be if not identical, then nearly so

   to some of the challenged photographs (Defense Exhibits 10, 18, Appendix, Vol.

   13 at 11, 19).” R&R, ECF No. 88, at PAGEID # 2267. The Magistrate Judge

   noted that while the close-up photographs of the heads of the four victims are

   quite gruesome, State's Exhibits 17–20; Appendix, Vol. 12 at 139–42, the photos

   “were used at trial to identify the victims and to establish the state of the crime

   scene at the time it was discovered. (Trial Tr., Vol. 7 at 218–20, 239–47.).” R&R,

   ECF No. 88, at PAGEID 2268. Additionally, the Magistrate Judge determined the

   photos “show the positions of the victims' bodies relative to each other, and

   establish the nature and extent of the injuries to them.” Id. The Magistrate

   Judge concluded:

                 As for the crime scene videotape, it too is gruesome in parts.
         (State's Exhibit 21, Appendix, Vol. 12, following index, immediately
         before page 1.) It was offered by the State for the purpose of more
         fully illustrating the bodies' spatial relationship to each other and
         various other objects of evidentiary value, such as Ahmed Bhatti's
         eyeglasses on the garage floor, blood droplets throughout the scene
         and in the kitchen of the house, and bloody footprints found at the
         scene and their location relative to the bodies and other
         evidence. Id. The videotape does not linger unnecessarily over the
         bodies, the copious quantities of the victims’ blood, or the slashed
         throats of the four victims. Id. The videotape, too, was used in
   Case No. 2:07-cv-658                                                    Page 59 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 60 of 69 PAGEID #: 10603




         conjunction with testimony from the detective who was one of the first
         to enter the crime scene. (Trial Tr., Vol. 7 at 247–52.)

   Id. at PAGEID # 2268.

         In the Corrected Objections, Petitioner rehashes previous arguments

   concerning the gruesome nature of the photographs and argues it was error for

   the trial court to re-admit certain photos during the sentencing phase. None of

   his arguments merit further discussion by this Court, with the exception of the

   autopsy photos. The Magistrate Judge noted in the R&R that the autopsy slides

   were unavailable for review, and no photographic reproductions of those images

   had been provided. Those images have since been provided to the Court. On

   August 19, 2019, the Warden-Respondent manually filed one compact disc

   containing the autopsy photos that were admitted at trial as State’s Exhibits 163

   through 166. ECF No. 143. State’s Exhibit 163 is a slide containing thirteen

   photographs taken as part of the autopsy of Abdul Bhatti. Exhibit 164 is a slide

   containing seventeen photographs from the autopsy of Ruhie Ahmed. Exhibit

   165 is a slide containing ten photographs from the autopsy of Nasira Ahmed.

   Finally, Exhibit 166 is a slide containing fourteen photographs from the autopsy

   of Lubaina Bhatti Ahmed.

         The Court has reviewed each set of photographs and finds Petitioner’s

   objections lack merit. Dr. Keith Norton, the forensic pathologist who conducted

   the four autopsies, testified regarding the extensive and numerous injuries

   Case No. 2:07-cv-658                                                  Page 60 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 61 of 69 PAGEID #: 10604




   inflicted upon each of the four decedents. Tr. Trans., ECF No. 92-4, at PAGEID

   # 8957-9009. Dr. Norton testified the photographs were helpful to illustrate his

   findings. Id. at PAGEID # 8966. During his testimony, Dr. Norton utilized the

   photographs when describing the vast number of injuries as well as the nature

   and extent of the wounds. The photographs illustrated the fatal wounds, the

   manner of death, and the presence of defensive wounds on all but Nasira.

   Furthermore, the photographs were probative of Petitioner’s intent. For example,

   the photographs illustrated Dr. Norton’s testimony that Lubaina Ahmed received

   what could be characterized as a disproportionate number of injuries in relation

   to the other deceased victims. Additionally, the photographs illustrated the

   severity of her neck injury, which was described by Dr. Norton as a ten and one-

   half inch long, two and one-half inch deep incised wound or sharp-instrument

   wound, “which cut across the voice box, both jugular veins, both carotid arteries,

   and then there was a – actually a mark into the spinal column, the back bone

   from the front.” ECF No. 92-4 at PAGEID # 8986. The photographs illustrated

   additional injuries to Lubaina Ahmed, including eleven defensive wounds and

   thirty-three scalp lacerations associated with blunt force trauma. ECF No. 92-4,

   at PAGEID # 8990-97. Likewise, the photographs illustrated Petitioner’s intent

   and the nature of the injuries to Ruhie Ahmed, which included twenty-six scalp

   lacerations, at least seven of which were lethal, as well as a significant incised

   wound to the neck measuring seven and one-half inches long and one and one-
   Case No. 2:07-cv-658                                                   Page 61 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 62 of 69 PAGEID #: 10605




   half inches deep, that injured the voice box, carotid artery and jugular vein. ECF

   No. 92-4, at PAGEID # 8977-85.

         In sum, the Court ADOPTS the R&R of the Magistrate Judge with respect

   to Petitioner’s gruesome photographs claim. Habeas relief is not available for a

   state court’s evidentiary ruling unless the ruling was “so egregious that it resulted

   in a denial of fundamental fairness.” Giles v. Schotten, 449 F.3d 698, 704 (6th

   Cir. 2006); see also Estelle v. McGuire, 502 U.S. 62, 68 (1991). Here, Petitioner

   has not established that the trial court’s evidentiary rulings with respect to the

   photographs or videotape were egregious, or even incorrect. The photographs

   were probative of Petitioner’s intent to kill and mutilate the four victims, and they

   illustrated the testimony of the pathologist regarding the nature and number of

   injuries. Likewise, the crime scene photographs and videotape discussed in

   detail by the Magistrate Judge were indicative of the spacial relationship of the

   bodies at the crime scene, both in relation to each other and to other objects of

   evidentiary value, such as bloody footprints and blood droplets. That evidence

   also helped to illustrate the testimony of the first officers on the scene.

         The Court hereby DENIES Petitioner’s Thirteenth Claim for Relief as

   without merit and further finds that this issue is not deserving of further attention

   on appeal. The Court declines to issue a COA.

         Nineteenth Claim for Relief: Speedy Trial

         In his Nineteenth Claim for Relief, Petitioner argues the trial court,
   Case No. 2:07-cv-658                                                     Page 62 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 63 of 69 PAGEID #: 10606




   prosecutor, and his trial counsel violated his right to a speedy trial. Petition, ECF

   No. 35 at PAGEID # 371-78. According to Petitioner, he was “denied his right to

   a speedy trial because the trial judge took control of his funds and made it

   impossible for him to hire his counsel of choice and appointed counsel against

   Petitioner’s wishes who failed to investigate and conduct his defense as he

   wished, who failed to safeguard his right to a speedy trial, and who failed to

   pursue his right to counsel of choice.” Corrected Obj., ECF No. 150 at PAGEID

   # 10404.

         The Magistrate Judge determined Petitioner procedurally defaulted his

   Nineteenth Claim for Relief by failing to raise it on direct appeal and that the

   ineffective assistance of appellate counsel could not serve as cause and

   prejudice sufficient to excuse that default. R&R, ECF No. 88, at PAGEID # 2295.

   In so finding, the Magistrate Judge considered the merits of Petitioner’s

   underlying speedy trial claim to the extent necessary to determine whether

   appellate counsel were ineffective for failing to raise the matter as error on direct

   appeal. The Magistrate Judge concluded the claim, had it been raised, was

   meritless, which in turn means that appellate counsel were not ineffective for

   omitting the claim on direct appeal. R&R, ECF No. 88, at PAGEID # 2295.

         In considering the underlying merits of Petitioner’s speedy trial claim as it

   related to whether appellate counsel were ineffective for failing to raise the issue,

   the Magistrate Judge applied the Supreme Court’s flexible four-part balancing
   Case No. 2:07-cv-658                                                    Page 63 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 64 of 69 PAGEID #: 10607




   test for examining whether a defendant’s federal constitutional right to a speedy

   trial has been violated: (1) the length of the delay; (2) the reasons for the delay;

   (3) whether the defendant asserted his right to a speedy trial; and (4) whether

   prejudice occurred. Barker v. Wingo, 407 U.S. 514, 530 (1972). “No one factor

   is dispositive. Rather, they are related factors that must be considered together

   with any other relevant circumstances.” Brown v. Romanowski, 845 F.3d 703,

   712 (6th Cir. 2017) (citing Barker, 407 U.S. at 533). Furthermore, “[e]ven if all

   four Barker factors are satisfied, a court is not required to conclude that a

   defendant’s speedy trial right has been violated.” Rice v. Warden, 786 F. App’x

   32, 35 (6th Cir. 2019).

         Here, the Magistrate Judge noted that the length of delay in this case was

   approximately sixteen months, calculated from the date of Petitioner’s September

   11, 1999, arrest until voir dire began on January 16, 2001. A delay that

   approaches one year triggers a court’s consideration of the rest of the Barker

   factors. With respect to the second factor, the Magistrate Judge determined that

   none of the continuances were requested by the prosecution. Instead, each

   continuance was requested by defense counsel, and “because ‘the attorney is

   the [defendant’s] agent when acting, or failing to act, in furtherance of the

   litigation,’ delay caused by the defendant’s counsel is also charged against the

   defendant, whether counsel is retained or appointed.” R&R, ECF No. 88, at

   PAGEID # 2197 (quoting Coleman v. Thompson, 501 U.S. 722, 753 (1991)).
   Case No. 2:07-cv-658                                                    Page 64 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 65 of 69 PAGEID #: 10608




   Specifically, the Magistrate Judge concluded:

                 None of defense counsel’s requests for continuances was
         unreasonable. Approximately one month of delay was requested and
         granted because defense counsel stated it was impracticable to
         defend a defendant charged with four aggravated murders and facing
         the death penalty three months after the crimes. That is indubitably
         an accurate assessment and implies conscientiousness rather than
         needless delay. One year of the delays can be attributed to the time
         necessary for the defense to complete DNA testing. On day of the
         delay was attributable to the federal holiday marking the birth of Dr.
         Martin Luther King, Jr. Although Ahmed at times expressed
         opposition to the continuances, none of counsel’s requests were
         unreasonable and nothing in the record suggests that counsel had
         any nefarious or ulterior motive in requesting them. Even if the
         reasons given by counsel had not fully explained why any particular
         continuance was required, Ahmed himself caused his attorneys to
         expend significant pre-trial time on collateral matters, such as
         Ahmed’s repeated attempts to substitute counsel, which were
         sometimes effective; his lawsuits naming everyone involved in his
         legal matters (including those whose connection was solely
         tangential) as either defendants or witnesses; his seeking to have the
         trial judge removed from his case; his constant complaining about
         having been deprived of access to his own money; and his insistence
         that extraordinary measures be taken to assure the confidentiality of
         his conversations with counsel at the jail. “Just as a State’s ‘deliberate
         attempt to delay the trial in order to hamper the defense should be
         weighted heavily against the [State],’ so too should a defendant’s
         deliberate attempt to disrupt proceedings be weighed heavily against
         the defendant.” Vermont, 556 U.S. at 93, quoting Barker, 407 U.S. at
         531. Thus, any delay unaccounted for by counsel’s need to
         adequately prepare for trial would be taxed to Ahmed’s contumacy
         and his attempts to derail his trial. The second Barker factor weighs
         heavily against Ahmed.

   R&R, ECF No. 88, at PAGEID # 2197-98. With respect to the remaining factors,

   the Magistrate Judge concluded the third factor weighed in favor of Petitioner,

   because he objected to continuance requests. As to the last factor—prejudice—

   Case No. 2:07-cv-658                                                    Page 65 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 66 of 69 PAGEID #: 10609




   the Magistrate Judge noted “Ahmed failed to demonstrate, as opposed to

   alleging, prejudice from the delays.” Id. at PAGEID # 2200.

         In his Corrected Objections, Petitioner argues that in the context of a

   speedy trial violation, the prejudice is “personal” and “not always readily

   identifiable.” Corrected Obj., ECF No. 150, at PAGEID # 10505. Specifically,

   Petitioner asserts he suffered oppressive pre-trial incarceration, was assaulted

   while in jail awaiting trial, was denied food at the conclusion of a religious fast,

   and lost his apartment while waiting in jail for sixteen months before trial. Id. at

   PAGEID # 10507. The Court does not find Petitioner’s arguments persuasive.

         The Supreme Court has identified three relevant forms of prejudice in

   speedy trial cases: (1) “oppressive pretrial incarceration”; (2) “anxiety and

   concern of the accused”; and (3) “‘the possibility that [the accused's] defense will

   be impaired’ by dimming memories and loss of exculpatory evidence.” Doggett v.

   United States, 505 U.S. 647, 654 (1992) (quoting Barker, 407 U.S. at 532). “Of

   these, the most serious is the last, because the inability of a defendant

   adequately to prepare his case skews the fairness of the entire system.” Barker,

   407 U.S. at 532. See also United States v. Howard, 218 F.3d 556, 564 (6th Cir.

   2000) (“a defendant who cannot demonstrate how his defense was prejudiced

   with specificity will not make out a speedy trial claim no matter how great the

   ensuing delay.”). In the instant case, Petitioner does not allege the third form of

   prejudice and fails to assert how the pretrial delay impaired his defense or
   Case No. 2:07-cv-658                                                     Page 66 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 67 of 69 PAGEID #: 10610




   resulted in the loss of exculpatory evidence. Petitioner’s claimed prejudice,

   particularly the loss of his apartment, is less than substantial.

         Here, the reasons for the delay in trial were largely due to the conduct of

   Petitioner himself or Petitioner’s counsel—not dilatory conduct by the state.

   Counsel sought reasonable continuance requests to prepare to defend a case of

   mass murder involving the death penalty. While attempting to remain focused on

   the defense of Petitioner, counsel were continually forced to address peripheral

   matters including Petitioner’s unfounded and hostile allegations towards them,

   Petitioner’s attempts to sue them, Petitioner’s constant complaints of

   conspiracies, and his overall disruption of the proceedings. The Court finds

   Petitioner’s pre-trial delay was not unreasonable, Petitioner did not suffer

   prejudice as a result, and the Court rejects any claim that Petitioner was denied

   his constitutional right to a speedy trial.

         In sum, Petitioner procedurally defaulted his speedy trial claim by failing to

   raise it on direct appeal. Petitioner cannot establish the ineffective assistance of

   appellate counsel as cause and prejudice to excuse that default because the

   claim would not have been successful on the merits had appellate counsel raised

   it. The Court hereby ADOPTS the R&R of the Magistrate Judge, set forth at ECF

   No. 88 at PAGEID # 2194-2200, 2294-95, and OVERRULES Petitioner’s

   objections. The Court finds that reasonable jurists would not find the Court’s

   resolution of Petitioner’s Nineteenth Claim for relief to be debatable or wrong,
   Case No. 2:07-cv-658                                                   Page 67 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 68 of 69 PAGEID #: 10611




   and Petitioner is not entitled to a COA.

          Twenty-Seventh Claim for Relief: Cumulative Error

         In his Twenty-Seventh Claim for Relief, Petitioner argues “[t]he cumulative

   prejudice from the errors at his trial denied Petitioner a fair trial and Due Process

   of law.” Corrected Obj., ECF No. 150 at PAGEID # 10404. The Magistrate

   Judge summarily denied this claim, finding cumulative error is not a basis for

   habeas corpus relief, even in a capital case. R&R, ECF No. 88, at PAGEID

   # 2317. The Magistrate Judge’s decision is supported by binding Sixth Circuit

   precedent. See Webster v. Horton, 795 F. App’x 322, 327-28 (6th Cir. 2019)

   (“Webster argued that the trial court’s cumulative errors entitled him to habeas

   relief. As stated by the district court, such claims of cumulated trial errors are not

   cognizable under § 2254.”). See also Moreland v. Bradshaw, 699 F.3d 908, 931

   (6th Cir. 2012) (“‘[P]ost-AEDPA, not even constitutional errors that would not

   individually support habeas relief can be cumulated to support habeas relief.’”)

   (quoting Hoffner v. Bradshaw, 622 F.3d 487, 513 (6th Cir. 2010)); Sheppard v.

   Bagley, 657 F.3d 338, 348 (6th Cir. 2011) (“Finally, Sheppard argues that the

   cumulative effect of these errors rendered his trial fundamentally unfair. Post-

   AEDPA, that claim is not cognizable.”); Moore v. Parker, 425 F.3d 250, 256 (6th

   Cir. 2005) (“Because Moore can cite no Supreme Court precedent obligating the

   state court to consider the alleged trial errors cumulatively, we cannot grant relief

   on this ground.”); Lorraine v. Coyle, 291 F.3d 416, 447 (6th Cir. 2002) (death
   Case No. 2:07-cv-658                                                    Page 68 of 69
Case: 2:07-cv-00658-MHW-MRM Doc #: 156 Filed: 09/21/20 Page: 69 of 69 PAGEID #: 10612




   penalty case noting “[t]he Supreme Court has not held that distinct constitutional

   claims can be cumulated to grant habeas relief.”). Furthermore, there is no error

   to cumulate as each of Petitioner’s claims for relief lack merit. Petitioner’s

   objection to the decision of the Magistrate Judge is OVERRULED, and because

   reasonable jurists would not find this decision debatable or wrong, the Court will

   not issue a COA as to Petitioner’s Twenty-Seventh Claim for Relief.

                                    IV.   CONCLUSION

         For the foregoing reasons, the Court ADOPTS and AFFIRMS the

   Magistrate Judge’s R&R, ECF No. 88, and OVERRULES Petitioner’s Corrected

   Objections, ECF No. 150. The Court DENIES the petition for a writ of habeas

   corpus and DISMISSES this action WITH PREJUDICE.

         Furthermore, the Court DENIES Petitioner a certificate of appealability and

   hereby CERTIFIES that any appeal in this matter would be objectively frivolous.

          IT IS SO ORDERED.

                                             s/Michael H. Watson
                                          __________________________________
                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATES DISTRICT COURT




   Case No. 2:07-cv-658                                                    Page 69 of 69
